 

Exhibit 10.3

 

WHEN RECORDED, HOLD FOR
PICK-UP BY:

 

Fennemore Craig
Suite 2600
3003 North Central Avenue
Phoenix, Arizona 85012
Attention: William L. Kurtz

LOAN NO. 122503

DEED OF TRUST, ASSIGNMENT OF LEASES,
RENTS AND CONTRACTS, SECURITY AGREEMENT
AND
FIXTURE FILING

 

BETWEEN


AMERIVEST CAMELBACK INC., AN ARIZONA CORPORATION, AS TRUSTOR,

CHICAGO TITLE INSURANCE COMPANY, A MISSOURI CORPORATION,
AS TRUSTEE

 

AND

 

ALLSTATE LIFE INSURANCE COMPANY, AN ILLINOIS CORPORATION, AND
ALLSTATE LIFE INSURANCE COMPANY OF NEW YORK,
A NEW YORK CORPORATION,

AS BENEFICIARY


DATED: AUGUST 19, 2004


LOAN AMOUNT: $21,000,000

 

PROPERTY ADDRESS:
2710-2850 EAST CAMELBACK ROAD
PHOENIX, ARIZONA

 

 

--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

ARTICLE/SECTION

PAGE

ARTICLE I COVENANTS OF TRUSTOR

 

1.1

Performance of Obligations Secured

 

1.2

Insurance

 

1.3 [a04-12848_1ex10d3.htm#Condemnation]

Condemnation [a04-12848_1ex10d3.htm#Condemnation]

 

1.4 [a04-12848_1ex10d3.htm#DamageToProperty_]

Damage to Property [a04-12848_1ex10d3.htm#DamageToProperty_]

 

1.5 [a04-12848_1ex10d3.htm#EscrowFundForCondemnationAndInsuran]

Escrow Fund for Condemnation and Insurance Proceeds
[a04-12848_1ex10d3.htm#EscrowFundForCondemnationAndInsuran]

 

1.6 [a04-12848_1ex10d3.htm#Taxesliensandotheritems]

Taxes, Liens and Other Items [a04-12848_1ex10d3.htm#Taxesliensandotheritems]

 

1.7 [a04-12848_1ex10d3.htm#Assiqnmentofleasescontractsrentsa]

Assignment of Leases, Contracts, Rents and Profits
[a04-12848_1ex10d3.htm#Assiqnmentofleasescontractsrentsa]

 

1.8 [a04-12848_1ex10d3.htm#DueOnSaleOrEncumbrance]

Due on Sale or Encumbrance [a04-12848_1ex10d3.htm#DueOnSaleOrEncumbrance]

 

1.9 [a04-12848_1ex10d3.htm#PreservationAndMaintenanceOfProperty]

Preservation and Maintenance of Property
[a04-12848_1ex10d3.htm#PreservationAndMaintenanceOfProperty]

 

1.10 [a04-12848_1ex10d3.htm#UseOfProperty]

Use of Property [a04-12848_1ex10d3.htm#UseOfProperty]

 

1.11 [a04-12848_1ex10d3.htm#AlterationsAndAdditions_]

Alterations and Additions [a04-12848_1ex10d3.htm#AlterationsAndAdditions_]

 

1.12 [a04-12848_1ex10d3.htm#OffsetCertificates]

Offset Certificates [a04-12848_1ex10d3.htm#OffsetCertificates]

 

1.13 [a04-12848_1ex10d3.htm#TrusteesCostsAndExpenses]

Trustee’s Costs and Expenses [a04-12848_1ex10d3.htm#TrusteesCostsAndExpenses]

 

1.14 [a04-12848_1ex10d3.htm#ProtectionOfSecurityCostsAndExpen]

Protection of Security; Costs and Expenses
[a04-12848_1ex10d3.htm#ProtectionOfSecurityCostsAndExpen]

 

1.15 [a04-12848_1ex10d3.htm#TrustorsCovenantsRespectingCollatera]

Trustor’s Covenants Respecting Collateral
[a04-12848_1ex10d3.htm#TrustorsCovenantsRespectingCollatera]

 

1.16 [a04-12848_1ex10d3.htm#CovenantsRegardingFinancialStatements]

Covenants Regarding Financial Statements
[a04-12848_1ex10d3.htm#CovenantsRegardingFinancialStatements]

 

1.17 [a04-12848_1ex10d3.htm#EnvironmentalCovenantsAndIndemnities_]

Environmental Covenants and Indemnities
[a04-12848_1ex10d3.htm#EnvironmentalCovenantsAndIndemnities_]

 

1.18 [a04-12848_1ex10d3.htm#FurtherAssurances_]

Further Assurances [a04-12848_1ex10d3.htm#FurtherAssurances_]

 

1.19 [a04-12848_1ex10d3.htm#TrustorsContinuedExistence_]

Trustor’s Continued Existence
[a04-12848_1ex10d3.htm#TrustorsContinuedExistence_]

 

ARTICLE II EVENTS OF DEFAULT [a04-12848_1ex10d3.htm#ArticleIiEventsOfDefault]

 

2.1 [a04-12848_1ex10d3.htm#MonetaryAndPerformanceDefaults]

Monetary and Performance Defaults
[a04-12848_1ex10d3.htm#MonetaryAndPerformanceDefaults]

 

2.2 [a04-12848_1ex10d3.htm#Bankruptcyinsolvencydissolution]

Bankruptcy, Insolvency, Dissolution
[a04-12848_1ex10d3.htm#Bankruptcyinsolvencydissolution]

 

2.3 [a04-12848_1ex10d3.htm#Misrepresentation]

Misrepresentation [a04-12848_1ex10d3.htm#Misrepresentation]

 

2.4 [a04-12848_1ex10d3.htm#DefaultUnderSubordinateLoans]

Default under Subordinate Loans
[a04-12848_1ex10d3.htm#DefaultUnderSubordinateLoans]

 

2.5 [a04-12848_1ex10d3.htm#BreachOfDueOnSaleOrEncumbrancePro]

Breach of Due on Sale or Encumbrance Provision
[a04-12848_1ex10d3.htm#BreachOfDueOnSaleOrEncumbrancePro]

 

ARTICLE III REMEDIES [a04-12848_1ex10d3.htm#ArticleIiiRemedies]

 

3.1 [a04-12848_1ex10d3.htm#Acceleration]

Acceleration [a04-12848_1ex10d3.htm#Acceleration]

 

3.2 [a04-12848_1ex10d3.htm#Entry]

Entry [a04-12848_1ex10d3.htm#Entry]

 

3.3 [a04-12848_1ex10d3.htm#JudicialAction]

Judicial Action [a04-12848_1ex10d3.htm#JudicialAction]

 

3.4 [a04-12848_1ex10d3.htm#PowerOfSale]

Power of Sale [a04-12848_1ex10d3.htm#PowerOfSale]

 

3.5 [a04-12848_1ex10d3.htm#RescissionOfNoticeOfDefault]

Rescission of Notice of Default
[a04-12848_1ex10d3.htm#RescissionOfNoticeOfDefault]

 

3.6 [a04-12848_1ex10d3.htm#BeneficiarysRemediesRespectingCollat]

Beneficiary’s Remedies Respecting Collateral
[a04-12848_1ex10d3.htm#BeneficiarysRemediesRespectingCollat]

 

3.7 [a04-12848_1ex10d3.htm#ProceedsOfSales]

Proceeds of Sales [a04-12848_1ex10d3.htm#ProceedsOfSales]

 

3.8 [a04-12848_1ex10d3.htm#CondemnationAndInsuranceProceeds]

Condemnation and Insurance Proceeds
[a04-12848_1ex10d3.htm#CondemnationAndInsuranceProceeds]

 

3.9 [a04-12848_1ex10d3.htm#WaiverOfMarshaling]

Waiver of Marshaling, Rights of Redemption, Homestead and Valuation.
[a04-12848_1ex10d3.htm#WaiverOfMarshaling]

 

3.10 [a04-12848_1ex10d3.htm#RemediesCumulative]

Remedies Cumulative [a04-12848_1ex10d3.htm#RemediesCumulative]

 

3.11 [a04-12848_1ex10d3.htm#Nonrecourse]

Nonrecourse [a04-12848_1ex10d3.htm#Nonrecourse]

 

ARTICLE IV MISCELLANEOUS [a04-12848_1ex10d3.htm#ArticleIvMiscellaneous]

 

4.1 [a04-12848_1ex10d3.htm#Severability]

Severability [a04-12848_1ex10d3.htm#Severability]

 

4.2 [a04-12848_1ex10d3.htm#CertainChargesAndBrokerageFees_]

Certain Charges and Brokerage Fees
[a04-12848_1ex10d3.htm#CertainChargesAndBrokerageFees_]

 

 

i

--------------------------------------------------------------------------------


 

 

4.3 [a04-12848_1ex10d3.htm#Notices_]

Notices [a04-12848_1ex10d3.htm#Notices_]

 

4.4 [a04-12848_1ex10d3.htm#TrustorNotReleasedCertainTrusteeAc]

Trustor Not Released; Certain Trustee Acts
[a04-12848_1ex10d3.htm#TrustorNotReleasedCertainTrusteeAc]

 

4.5 [a04-12848_1ex10d3.htm#Inspection]

Inspection [a04-12848_1ex10d3.htm#Inspection]

 

4.6 [a04-12848_1ex10d3.htm#ReleaseOrReconveyanceOrCancellation]

Release or Reconveyance or Cancellation
[a04-12848_1ex10d3.htm#ReleaseOrReconveyanceOrCancellation]

 

4.7 [a04-12848_1ex10d3.htm#StatuteOfLimitations]

Statute of Limitations [a04-12848_1ex10d3.htm#StatuteOfLimitations]

 

4.8 [a04-12848_1ex10d3.htm#Interpretation]

Interpretation [a04-12848_1ex10d3.htm#Interpretation]

 

4.9 [a04-12848_1ex10d3.htm#Captions]

Captions [a04-12848_1ex10d3.htm#Captions]

 

4.10 [a04-12848_1ex10d3.htm#Consent]

Consent [a04-12848_1ex10d3.htm#Consent]

 

4.11 [a04-12848_1ex10d3.htm#DelegationToSubagents]

Delegation to Subagents [a04-12848_1ex10d3.htm#DelegationToSubagents]

 

4.12 [a04-12848_1ex10d3.htm#SuccessorsAndAssigns]

Successors and Assigns [a04-12848_1ex10d3.htm#SuccessorsAndAssigns]

 

4.13 [a04-12848_1ex10d3.htm#GoverningLaw]

Governing Law [a04-12848_1ex10d3.htm#GoverningLaw]

 

4.14 [a04-12848_1ex10d3.htm#SubstitutionOfTrustee]

Substitution of Trustee [a04-12848_1ex10d3.htm#SubstitutionOfTrustee]

 

4.15 [a04-12848_1ex10d3.htm#ChangesInTaxation]

Changes in Taxation [a04-12848_1ex10d3.htm#ChangesInTaxation]

 

4.16 [a04-12848_1ex10d3.htm#MaximumInterestRate]

Maximum Interest Rate [a04-12848_1ex10d3.htm#MaximumInterestRate]

 

4.17 [a04-12848_1ex10d3.htm#TimeOfEssence]

Time of Essence [a04-12848_1ex10d3.htm#TimeOfEssence]

 

4.18 [a04-12848_1ex10d3.htm#ReproductionOfDocuments]

Reproduction of Documents [a04-12848_1ex10d3.htm#ReproductionOfDocuments]

 

4.19 [a04-12848_1ex10d3.htm#NoOralModifications_]

No Oral Modifications [a04-12848_1ex10d3.htm#NoOralModifications_]

 

4.20 [a04-12848_1ex10d3.htm#TrusteeProvisions]

Trustee Provisions [a04-12848_1ex10d3.htm#TrusteeProvisions]

 

 

 

ii

--------------------------------------------------------------------------------


 

DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND CONTRACTS,
SECURITY AGREEMENT AND FIXTURE FILING

 

 

THIS DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND CONTRACTS, SECURITY
AGREEMENT AND FIXTURE FILING (“Deed of Trust”) is made as of August 19, 2004,
from AMERIVEST CAMELBACK INC., an Arizona corporation, whose mailing address is
1780 South Bellaire Street, Suite 100, Denver, Colorado 80222 (herein
“Trustor”), to CHICAGO TITLE INSURANCE COMPANY, a Missouri corporation, whose
mailing address is 2415 East Camelback Road, Suite 300, Phoenix, Arizona 85016
(herein “Trustee”), in favor of ALLSTATE LIFE INSURANCE COMPANY, an Illinois
corporation (“ALIC”), and ALLSTATE LIFE INSURANCE COMPANY OF NEW YORK, a New
York corporation (“ALNY”), whose mailing address is Allstate Plaza South, 3075
Sanders Road, Suite G5C, Northbrook, Illinois 60062 (ALIC and ALNY are sometimes
hereinafter referred to collectively as “Beneficiary”).

 

TRUSTOR, in consideration of the indebtedness herein recited and the trust
herein created, hereby irrevocably grants, bargains, sells, mortgages, conveys,
transfers and assigns to Trustee, its successors and assigns, in trust, with
power of sale and right of entry and possession, all of Trustor’s estate, right,
title and interest in, to and under that certain real property located in
Maricopa County, Arizona, more particularly described in Exhibit A attached
hereto and incorporated herein by this reference (the “Land”);

 

TOGETHER with all of Trustor’s now or hereafter acquired estate, right, title
and interest in, to and under all buildings, structures, improvements and
fixtures now existing or hereafter erected on the Land and all right, title and
interest, if any, of Trustor in and to the streets and roads, opened or
proposed, abutting the Land to the center lines thereof, and strips within or
adjoining the Land, the air space and right to use said air space above the
Land, all rights of ingress and egress on or within the Land, all easements,
rights and appurtenances thereto or used in connection with the Land, including,
without limitation, all lateral support, alley and drainage rights, all
revenues, income, rents, cash or security deposits, advance rental deposits, and
other benefits thereof or arising from the use or enjoyment of all or any
portion thereof (subject however to the rights and authorities given herein to
Trustor to collect and apply such revenues, and other benefits), all interests
in and rights, royalties and profits in connection with all minerals, oil and
gas and other hydrocarbon substances thereon or therein, and water stock, all
options to purchase or lease, all development or other rights relating to the
Land or the operation thereof, or used in connection therewith, including all
Trustor’s right, title and interest in all fixtures, attachments, partitions,
machinery, equipment, building materials, appliances and goods of every nature
whatever now or hereafter located on, or attached to, the Land, all of which,
including replacements and additions thereto, shall, to the fullest extent
permitted by law and for the purposes of this Deed of Trust, be deemed to be
real property and, whether affixed or annexed thereto or not, be deemed
conclusively to be real property; and Trustor agrees to execute and deliver,
from time to time, such further instruments and

 

--------------------------------------------------------------------------------


 

 

documents as may be required by Beneficiary to confirm the legal operation and
effect of this Deed of Trust on any of the foregoing. All of the foregoing
property described in this section (the “Improvements”) together with the Land,
shall be hereinafter referred to as the “Property”.

 

TRUSTOR further hereby grants to Beneficiary a security interest in, and
assigns, all of Trustor’s now existing or hereafter acquired right, title and
interest in the following:

 

(A)          All equipment, fixtures, inventory, goods, instruments, appliances,
furnishings, machinery, tools, raw materials, component parts, work in progress
and materials, and all other tangible personal property of whatsoever kind, used
or consumed in the improvement, use or enjoyment of the Property now or any time
hereafter owned or acquired by Trustor, wherever located and all products
thereof whether in possession of Trustor or whether located on the Property or
elsewhere;

 

(B)           To the extent such general intangibles are assignable, all general
intangibles relating to design, development, operation, management and use of
the Property, including, but not limited to, (i) all names under which or by
which the Property may at any time be owned and operated or any variant thereof,
and all goodwill in any way relating to the Property and all service marks and
logotypes used in connection therewith, (ii) all permits, licenses,
authorizations, variances, land use entitlements, approvals, consents,
clearances, and rights obtained from governmental agencies issued or obtained in
connection with the Property, (iii) all permits, licenses, approvals, consents,
authorizations, franchises and agreements issued or obtained in connection with
the construction, use, occupation or operation of the Property, (iv) all
materials prepared for filing or filed with any governmental agency, and (v) the
books and records of Trustor relating to construction or operation of the
Property;

 

(C)            All shares of stock or partnership interest or other evidence of
ownership of any part of the Property that is owned by Trustor in common with
others, including all water stock relating to the Property, if any, and all
documents or rights of membership in any owners’ or members’ association or
similar group having responsibility for managing or operating any part of the
Property provided, however, that the foregoing shall not include any ownership
interests in Trustor;

 

(D)            All accounts, deposit accounts, supporting obligations,
letter-of-credit rights, tax and insurance escrows held pursuant to this Deed of
Trust, accounts receivable, instruments, documents, documents of title, general
intangibles, payment intangibles, rights to payment of every kind, all of
Trustor’s rights, direct or indirect, under or pursuant to any and all
construction, development, financing, guaranty, indemnity, maintenance,
management, service, supply and warranty agreements, commitments, contracts,
subcontracts, insurance policies, licenses and bonds now or anytime hereafter
arising from construction on the Land or the use or enjoyment of the Property to
the extent such are assignable;

 

2

--------------------------------------------------------------------------------


 

 

(E)           All condemnation proceeds (including payments in lieu thereof) and
insurance proceeds related to the Property;

 

TOGETHER with all additions to, substitutions for and the products of all of the
above, and all proceeds therefrom, whether cash proceeds or noncash proceeds,
received when any such property (or the proceeds thereof) is sold, exchanged,
leased, licensed, or otherwise disposed of, whether voluntarily or
involuntarily. Such proceeds shall include any of the foregoing specifically
described property of Trustor acquired with cash proceeds. Together with, and
without limiting the above items, all Goods, Accounts, Documents, Instruments,
Money, Chattel Paper, Deposit Accounts, Letter-of-Credit Rights, Investment
Property, Equipment and General Intangibles arising from or used in connection
with the Property, as those terms are defined in the Uniform Commercial Code
from time to time in effect in the state in which the Property is located. (All
of the foregoing including such products and proceeds thereof, are collectively
referred to as “Collateral”.)

 

The personal property in which Beneficiary has a security interest includes
goods which are or shall become fixtures on the Property. This Deed of Trust is
intended to serve as a fixture filing pursuant to the terms of the applicable
provisions of the Uniform Commercial Code of the state in which the Property is
located and the provisions of Exhibit B are, for that purpose, incorporated
herein. This filing is to be recorded in the real estate records of the
appropriate city, town or county in which the Property is located. In that
regard, the following information is provided:

 

 

Name of Debtor:

 

AmeriVest Camelback Inc., an Arizona corporation

 

 

 

Address of Debtor:

 

See Section 4.3 hereof

 

 

 

Taxpayer Identification

 

 

Number of Debtor:

 

84-1240264

 

 

 

Organizational

 

 

Identification Number

 

 

of Debtor:

 

1113001-9

 

 

 

Name of Secured Party:

 

Allstate Life Insurance Company,

 

 

an Illinois corporation, and

 

 

Allstate Life Insurance Company of New York, a New York corporation

 

 

 

Address of Secured Party:

 

See Section 4.3 hereof.

 

Trustor warrants and agrees that, to its knowledge, there is no financing
statement covering the foregoing Collateral, the Property, or any part thereof,
on file in any public office.

 

3

--------------------------------------------------------------------------------


 

HOWEVER, THIS IS A DEED OF TRUST, AND THIS CONVEYANCE IS MADE IN TRUST FOR THE
FOLLOWING USES AND TRUST, AND FOR NO OTHER PURPOSES, AND FOR THE PURPOSE OF
SECURING, IN SUCH ORDER OF PRIORITY AS BENEFICIARY MAY ELECT:

 

(A)            The repayment of the indebtedness evidenced by (i) that certain
Mortgage Note (the “ALIC Note”) of even date herewith with a maturity date of
September 5, 2014, executed by Trustor and payable to the order of ALIC, in the
principal sum of SIXTEEN MILLION DOLLARS ($16,000,000), with interest thereon,
as provided therein and all late charges, loan fees, commitment fees, Prepayment
Premiums (as described in the ALIC Note), and all extensions, renewals,
modifications, amendments and replacements thereof; and (ii) that certain
Mortgage Note (the “ALNY Note”) of even date herewith with a maturity date of
September 5, 2014, executed by Trustor and payable to the order of ALNY, in the
principal sum of FIVE MILLION DOLLARS ($5,000,000), with interest thereon, as
provided therein and all late charges, loan fees, commitment fees, Prepayment
Premiums (as described in the ALNY Note), and all extensions, renewals,
modifications, amendments and replacements thereof (the ALIC Note and the ALNY
Note are sometimes hereinafter referred to individually as a “Note” and
collectively as the “Notes”);

 

(B)            The payment of all other sums which may be advanced by or
otherwise be due to Trustee or Beneficiary under any provision of this Deed of
Trust or under any other instrument or document referred to in Clause (C) below,
with interest thereon at the rate provided herein or therein;

 

(C)            The performance of each and every covenant and agreement of
Trustor contained (i) herein, in the Notes, or in any note evidencing a Future
Advance (as hereinafter defined), and (ii) in the obligations of Trustor upon
any and all pledge or other security agreements, loan agreements, disbursement
agreements, supplemental agreements (the foregoing shall not include the
Commitment Letter between Trustor and Beneficiary or that certain Environmental
Indemnity Agreement of even date herewith, among Trustor, AMERIVEST PROPERTIES
INC., a Maryland corporation, and Beneficiary), assignments (both present and
collateral) and all instruments of indebtedness or security now or hereafter
executed by Trustor in connection with any indebtedness referred to in clauses
(A), (B) or (D) of this section or for the purpose of supplementing or amending
this Deed of Trust or any instrument secured hereby (all of the foregoing in
this Clause (C), as the same may be amended, modified or supplemented from time
to time, being referred to hereinafter as “Related Agreements”) and all costs
and expenses, including reasonable attorneys’ fees with respect to all such
documents, including, without limitation, the negotiation and drafting of any
loan settlement or workout agreement; and,

 

(D)            The repayment of any other loans or advances, with interest
thereon, hereafter made to Trustor (or any successor in interest to Trustor as
the owner of the Property or any part thereof) by Beneficiary when the
promissory note evidencing the

 

4

--------------------------------------------------------------------------------


 

loan or advance specifically states that said note is secured by this Deed of
Trust, together with all extensions, renewals, modifications, amendments and
replacements thereof (herein and in the Related Agreements “Future Advance”).

 

Trustor makes the foregoing grant to Trustee to hold the Property and the
Collateral in trust for the benefit of Beneficiary and for the purposes and upon
the terms and conditions hereinafter set forth, subject to those exceptions (the
“Permitted Exceptions”) shown in the title policy (the “Title Policy”) issued to
Beneficiary and insuring the first lien position of this Deed of Trust.

 

TO HAVE AND TO HOLD THE SAME, together with the possession and right of
possession of the Property and the Collateral, unto Beneficiary, its successors
and assigns, forever.

 

ARTICLE I
COVENANTS OF TRUSTOR

 

To protect the security of this Deed of Trust, Trustor covenants and agrees as
follows:

 

1.1 Performance of Obligations Secured. Trustor shall promptly pay when due the
principal of and interest on the indebtedness evidenced by the Notes, the
principal of and interest on any Future Advance, any Prepayment Premium and late
charges provided for in the Notes or in any note evidencing a Future Advance,
and shall further perform fully and in a timely manner all other obligations of
Trustor contained herein or in the Notes or in any note evidencing a Future
Advance or in any of the Related Agreements.

 

1.2 Insurance. For all times during the period there remains any indebtedness
under the Notes, or any and all other indebtedness (including without limitation
Future Advances) secured by this Deed of Trust, Trustor shall keep the Property
insured against all risks or hazards as Beneficiary may require. Such insurance
shall be in policy form, amount and coverage satisfactory to Beneficiary,
including, but not limited to:

 

(A)            Fire and extended coverage on an “all risk” replacement cost
basis, in an amount equal to the insurable value of the Improvements, without
coinsurance or deducting for depreciation, containing a waiver of subrogation
clause and a deductible amount acceptable to Beneficiary;

 

(B)            General public liability insurance, in such form, amount and
deductible reasonably satisfactory to Beneficiary, and naming Beneficiary c/o
Beneficiary’s servicing agent, if any, as additional insured covering
Beneficiary’s interest in the Property;

 

5

--------------------------------------------------------------------------------


 

(C)            Business interruption or rent loss insurance endorsement in an
amount at least equal to 100% of the sum of: annual debt service on the Notes,
the annual debt service on any other financing permitted by Beneficiary, ground
rents, if any, and operating expenses (without contribution from Trustor for a
period of twelve (12) months), including, without limitation, real estate taxes
and assessments and insurance, for the Property;

 

(D)            Flood insurance (whether or not available through the National
Flood Insurance Program) sufficient to cover any damage which may be anticipated
in the event of flood unless Trustor has provided Beneficiary evidence
satisfactory to Beneficiary that no portion of the Property is located within
the boundaries of the 100 year flood plain (Flood Zone A);

 

(E)           “Dram shop” insurance if alcoholic beverages are sold on the
Property;

 

(F)           Boiler and machinery insurance when risks covered thereby are
present and Beneficiary requires such insurance; and

 

(G)           Earthquake insurance if Beneficiary requires such insurance.

 

The insurance coverages described in subsections (A), (C), (D), (F) and (G)
above shall name Beneficiary c/o Beneficiary’s servicing agent, if any, under a
standard noncontributory mortgagee loss payable clause (and naming Beneficiary
as loss payee for rent loss coverage) or otherwise directly insure Beneficiary’s
interest in the Property. All losses under said insurance shall be payable to
Beneficiary in the manner provided in Sections 1.4 and 1.5 hereof. All policies
of insurance required under this Section 1.2 shall be with a company or
companies with a policy rating of A- and financial rating of at least Class X in
the most current edition of Best’s Key Rating Guide and authorized to do
business in the state in which the Property is located. All policies of
insurance shall provide that they will not be canceled or modified without
thirty (30) days’ prior written notice to Beneficiary. True copies of the above
mentioned insurance policies or evidence of such insurance (in the form of Acord
Form 28) satisfactory to Beneficiary shall be delivered to and held by
Beneficiary. True copies of all renewal and replacement policies or evidences of
such insurance forms (Acord Form 28) thereof shall be delivered to Beneficiary
at least thirty (30) days before the expiration of the expiring policies. If any
renewal or replacement policy is not obtained as required herein, Beneficiary is
authorized to obtain the same in Trustor’s name and at Trustor’s expense.
Beneficiary shall not by the fact of failing to obtain any insurance, incur any
liability for or with respect to the amount of insurance carried, the form or
legal sufficiency of insurance contracts, solvency of insurance companies, or
payment or defense of lawsuits, and Trustor hereby expressly assumes full
responsibility therefor and all liability, if any, with respect thereto.

 

 

6

--------------------------------------------------------------------------------

 

 


 

1.3          Condemnation.

 

(A)          Immediately upon obtaining knowledge of the commencement or threat
of any action in connection with (i) any condemnation, (ii) any other taking of
the Property or any part thereof by any public authority or private entity
having the power of eminent domain, or (iii) any conveyance in lieu of such
condemnation or taking of the Property or any part thereof (“Condemnation”),
Trustor shall notify Beneficiary in writing but in no event later than twenty
(20) days after Trustor obtains knowledge of the commencement of or threat of a
Condemnation. Beneficiary shall have the right, but not the obligation, to
participate in any proceedings relating to any Condemnation and may, in its sole
discretion, consent or withhold its consent to any settlement, adjustment, or
compromise of any claims arising from the Condemnation and no such settlement,
adjustment or compromise shall be final or binding upon Beneficiary without
Beneficiary’s prior consent.

 

(B)            If all or part of the Property is taken by Condemnation and
Beneficiary in its reasonable judgment determines that the remainder of the
Property, if any, cannot be operated as an economically viable entity at
substantially the same level of operations as immediately prior to such
Condemnation, then all proceeds of the Condemnation (“Condemnation Proceeds”)
shall be paid over to Beneficiary and shall be applied first toward
reimbursement of the costs and expenses (including reasonable attorneys’ fees)
of Beneficiary, if any, in connection with the recovery of such Condemnation
Proceeds, and then, in the sole and absolute discretion of Beneficiary and
without regard to the adequacy of its security under this Deed of Trust, shall
be applied against all amounts due herein or under the Notes and any remaining
Condemnation Proceeds shall be released to Trustor. Provided there is no Event
of Default (as defined below) hereunder, full or partial prepayment of the Notes
under this Section 1.3(B) shall not be subject to the Prepayment Premium;
however, such partial prepayment shall not entitle Trustor to prepay the portion
of the Notes remaining unpaid after application of the Condemnation Proceeds.
Prepayment of the balance shall continue to be subject to the terms and
conditions of the Notes, including the No-Prepayment Period and the Prepayment
Premium described therein.

 

(C)            If less than all of the Property is taken by Condemnation and
Beneficiary in its reasonable judgment determines that the remainder of the
Property can be operated as an economically viable entity at substantially the
same level of operations as immediately prior to such Condemnation, then Trustor
shall diligently restore the Property to a condition and use as close as
possible to its condition immediately prior to the Condemnation and all
Condemnation Proceeds shall be made available to Trustor for such restoration.
If the estimated cost of restoration, as reasonably determined by Beneficiary,
is equal to or less than $500,000.00, all Condemnation Proceeds shall be
released directly to Trustor for restoration of the Property. If the estimated
cost of restoration exceeds $500,000.00, all Condemnation Proceeds shall be
deposited into an escrow fund in accordance with Section 1.5 below. Beneficiary
shall have the right to obtain an opinion of an independent contractor or
engineer satisfactory to Beneficiary, at Trustor’s expense, to estimate the cost
to restore

 

 

7

--------------------------------------------------------------------------------


 

the remaining portion of the Property. If the amount of the Condemnation
Proceeds is not sufficient to restore the Property based on the opinion of an
independent contractor or engineer, subject to revision as restorations are
made, Trustor shall be obligated to pay the difference toward the restoration of
the Property, prior to the disbursement of any Condemnation Proceeds to, or for
the account of Trustor.

 

(D)      If an Event of Default exists at any time from the time of a
Condemnation through the completion of restoration and payment of any
Condemnation Proceeds, the use of the Condemnation Proceeds shall be governed by
the remedies set forth in Article III below. If an event has occurred which with
notice, the passage of time, or both, could become an Event of Default, then,
the Condemnation Proceeds shall be held by Beneficiary or in the Escrow Fund (as
defined below), as applicable, pending cure of such event prior to the
expiration of any applicable cure or grace period. The application of any
Condemnation Proceeds to the indebtedness secured hereby shall not cure or waive
any Event of Default hereunder, or invalidate any act done pursuant to any
notice thereof.

 

1.4     Damage to Property.

 

(A)     Promptly upon obtaining knowledge of any damage to the Property or any
part thereof with an estimated cost of restoration in excess of $25,000.00, but
in no event later than five (5) days after Trustor obtains such knowledge,
Trustor shall notify Beneficiary of such damage in writing. Trustor shall
diligently restore the Property to the same condition that existed immediately
prior to the damage whether or not insurance proceeds are sufficient for such
restoration. All proceeds of any insurance on the Property (“Insurance
Proceeds”) received by Trustor shall be applied to such restoration. Beneficiary
shall have the right to obtain an opinion of an independent contractor or
engineer satisfactory to Beneficiary, at Trustor’s expense, to estimate the cost
to restore the Property to its original condition, which opinion may be revised
as restorations are made. If the amount of the insurance proceeds is not
sufficient to restore the Property based on an independent contractor’s or
engineer’s opinion, subject to revision as restorations are made, Trustor shall
be obligated to pay the difference toward the restoration of the Property, prior
to the application of any Insurance Proceeds to such restoration as provided
herein.

 

(B)      If the estimated cost of restoration is equal to or less than
$500,000.00, Trustor shall promptly settle and adjust any claims under the
insurance policies which insure against such risks and, upon receipt of the
Insurance Proceeds, Trustee and Beneficiary shall deliver such to Trustor for
use in restoration of the Property.

 

(C)       If the estimated cost of restoration is greater than $500,000.00,
Beneficiary shall have the right, but not the obligation, to participate in the
settlement of the insurance claims and may, in its commercially reasonable
discretion, consent or withhold its consent to any settlement, adjustment, or
compromise of such insurance claims and no such settlement, adjustment, or
compromise shall be final or binding

 

8

--------------------------------------------------------------------------------


 

upon Beneficiary without its prior consent. Upon settlement of insurance claims,
and if Trustor can demonstrate to the reasonable satisfaction of Beneficiary
that the projected ratio of Net Operating Income, as defined below, to annual
debt service due under the Notes and any other notes secured by the Property
(“Debt Coverage Ratio”) will be at least 105% for the twelve months immediately
following reconstruction of the Property, the insurance proceeds shall be
deposited into an escrow fund in accordance with Section 1.5 below, prior to the
disbursement of any Condemnation Proceeds to, or for the account of Trustor.

 

As used in this Deed of Trust, “Net Operating Income” shall mean: (i) all gross
operating revenues anticipated to be received during the following twelve-month
period based on leases in effect as of the date of calculation and only for such
time as those leases are contracted to remain in effect without expiration by
their terms or optional termination by the tenant (unless the tenant has waived
its termination rights in writing or the term of the lease has been extended in
writing), including without limitation all amounts to be received from tenants
as payment of operating expenses but not including refundable deposits, lease
termination payments, excess tenant improvement and leasing commission payments
included as additional rent, principal or interest payments received by Trustor
on loans to tenants, and fees and reimbursements for work performed for tenants
by Trustor, less: (ii) all amounts, calculated on a pro forma basis, for the
operation or maintenance of the Property for the following twelve-month period,
including ground rents, the cost of property management (which shall be no less
than 4% of gross revenues), maintenance, cleaning, security, landscaping,
parking maintenance and utilities, and other costs and expenses approved in
writing by Beneficiary and amounts reasonably estimated by Beneficiary for the
payment of real estate taxes and assessments and other taxes related to the
operation of the Property, insurance premiums, necessary repairs and future
replacements of equipment; payments under the Notes shall not be included in Net
Operating Income. Notwithstanding the foregoing, if any of the Related
Agreements require a historical calculation of Net Operating Income, it shall be
calculated on a cash basis for the previous twelve-month period as of the date
of such calculation.

 

(D)            If in the reasonable judgment of Beneficiary the conditions of
Paragraph 1.4(C) cannot be satisfied, then at any time from and after the
occurrence of the damage, upon written notice to Trustor, Beneficiary may
declare the entire balance of the Notes and/or any Future Advances then
outstanding and accrued and unpaid interest thereon, and all other sums or
payments required thereunder or under this Deed of Trust, without any Prepayment
Premium (provided no Event of Default then exists hereunder), to be immediately
due and payable, and all insurance proceeds shall be applied by Beneficiary
first to the reimbursement of any costs or expenses incurred by Beneficiary in
connection with the damage or the determination to be made hereunder, and then
to the payment of the indebtedness secured by this Deed of Trust in such order
as Beneficiary may determine in its sole discretion.

 

(E)           Notwithstanding any provision herein to the contrary, if an Event
of Default exists at any time from the time of damage through the completion of
restoration

 

9

--------------------------------------------------------------------------------


 

 

and the final release of any Insurance Proceeds to Trustor, the use of the
insurance proceeds shall be governed by the remedies set forth in Article III
below. If an event has occurred which with notice, the passage of time, or both,
could become an Event of Default, then the Insurance Proceeds shall be held by
Beneficiary or in the Escrow Fund, as applicable, pending cure of such event
prior to the expiration of any applicable cure or grace period. The application
of any Insurance Proceeds to the indebtedness secured hereby shall not cure or
waive any Event of Default hereunder or invalidate any act done pursuant to any
notice thereof.

 

1.5           Escrow Fund for Condemnation and Insurance Proceeds.

 

(A)            In the circumstances indicated above in Subsections 1.3(C) and
1.4(C), all Condemnation Proceeds and Insurance Proceeds (“Proceeds”) shall be
deposited in an interest bearing escrow fund (“Escrow Fund”). The escrow agent
and the form of the escrow agreement shall be satisfactory to Beneficiary and
Trustor. The costs and fees of such escrow agent shall be paid by Trustor. If
the amount of the Proceeds is not sufficient to restore the Property based on an
independent contractor’s or engineer’s opinion obtained by Beneficiary at
Trustor’s expense, subject to revision as restorations are made, Trustor shall
be obligated to deposit in the Escrow Fund the difference between the
contractor’s or engineer’s estimate and the amount of the Proceeds or deliver to
the escrow agent an irrevocable, unconditional letter of credit issued in the
amount of such difference in a form and by a financial institution acceptable to
Beneficiary or other cash equivalent acceptable to Beneficiary. Trustor’s funds,
if necessary, and the Proceeds shall be deposited into the Escrow Fund and shall
not be released by the escrow agent unless used to restore the Property to its
original condition and unless a disbursement agent satisfactory to Beneficiary
and Trustor approves such disbursements from time to time. The escrow agreement
shall provide that the escrow agent shall only disburse funds to Trustor so long
as the restoration work is being diligently performed by Trustor and only after:
(i) Trustor has delivered to Beneficiary and Beneficiary has approved the plans
and specifications for the restoration of the Property; (ii) Trustor has
executed a contract acceptable to Beneficiary with a general contractor
reasonably acceptable to Beneficiary for the restoration of the Property; (iii)
the general contractor has submitted lien waivers and/or releases, executed by
the general contractor and all subcontractors which may be partial to the extent
of partial payments and which, in the case of releases, may be contingent upon
payment if the escrow agent makes payment directly to such contractor or
subcontractor; (iv) Trustor has furnished Beneficiary with an endorsement to the
Title Policy showing no additional exceptions; and (v) Trustor has deposited its
funds in the Escrow Fund as provided in this paragraph and has submitted such
other documents and information as may be requested by Beneficiary to determine
that the work to be paid for has been performed in accordance with the plans and
specifications approved by Beneficiary. If any requisition for payment of work
performed is for an amount which would result in the remaining balance of the
Escrow Fund to be insufficient to complete the remainder of the restoration,
Trustor shall advance the requisite amount in cash to the Escrow Fund
immediately upon written request from the disbursement agent or Beneficiary. Any
failure by Trustor to satisfy any of the

 

10

--------------------------------------------------------------------------------


 

conditions to the disbursement of Proceeds set forth in this Paragraph upon
demand by Beneficiary shall constitute a Performance Default, as hereinafter
defined.

 

(B)            Any Proceeds and any interest thereon remaining in the Escrow
Fund after payment of the costs to complete the restoration of the Property
pursuant to the approved plans and specifications and the costs of the escrow
agent shall be paid first, to Trustor to the extent of any funds of Trustor’s
contributed to the restoration pursuant to Paragraph 1.5, provided there is no
Event of Default or an event which with notice, the passage of time, or both,
could become an Event of Default, and thereafter at Beneficiary’s option, any
remaining Proceeds may be applied to the prepayment of the Notes without payment
of any Prepayment Premium. Full or partial prepayment of the Notes under the
preceding sentences of this Section 1.5B shall not be subject to the Prepayment
Premium; however, any such partial prepayment shall not entitle Trustor to
prepay the portion of the Notes remaining unpaid after application of the
Proceeds. Prepayment of the balance shall continue to be subject to the terms
and conditions of the Notes, including the No-Prepayment Period and the
Prepayment Premium described therein. If an Event of Default exists, the use of
the Proceeds shall be governed by Article III below. If, however, an event
exists which with notice, the passage of time, or both, could become an Event of
Default, the remaining balance in the Escrow Fund shall be held by the escrow
agent pending cure of the event prior to the expiration of any applicable cure
or grace period.

 

1.6            Taxes, Liens and Other Items.

 

(A)            Trustor shall pay any and all taxes, bonds, assessments, fees,
liens, charges, fines, impositions and any accrued interest or penalty thereon,
and any and all other items which are attributable to or affect the Property
(collectively, “Impositions”) by making payment prior to delinquency directly to
the payee thereof and promptly furnish copies of paid receipts for these to
Beneficiary. Trustor shall promptly discharge or bond any lien or encumbrance on
the Property whether or not said lien or encumbrance has or may attain priority
over this Deed of Trust. This Deed of Trust shall be the sole encumbrance on the
Property (other than the Permitted Exceptions and the lien for taxes not yet due
and payable) and, if with the consent of Beneficiary it is not the sole
encumbrance, then it shall be prior to any and all other liens or encumbrances
on the Property. Trustor may in good faith and with due diligence protest the
payment of any Imposition which it believes unwarranted or excessive and may
defer payment of such Imposition pending conclusion of such contest if legally
permitted to do so, provided that the priority of this Deed of Trust and
Beneficiary’s security is not adversely affected and that Trustor shall have
furnished Beneficiary or the taxing authority such security as may be required.

 

(B)            As further security for the payment of the Notes and the payment
of real estate taxes, regular or special assessments and insurance premiums,
Trustor shall deposit 1/12th of the annual amounts of such items as estimated by
Beneficiary, with each monthly payment on the Notes, so that Beneficiary will
hold a sufficient amount to pay all such charges not less than thirty (30) days
prior to the date on which such items

 

11

--------------------------------------------------------------------------------


 

become due and payable. Beneficiary shall be furnished evidence to allow it to
estimate such amounts, including paid receipts or annual insurance premium
statements, assessment notices and tax receipts. All funds so deposited shall,
until applied to the payment of the aforesaid items, as hereinafter provided, be
held by Beneficiary without interest (except to the extent required under
applicable law) and may be commingled with other funds of Beneficiary. All funds
so deposited shall be applied to the payment of the aforesaid items only upon
the satisfaction of the following conditions: (i) no Event of Default or event,
which with notice or the passage of time or both could become an Event of
Default, shall have occurred; (ii) Beneficiary shall have sufficient funds to
pay the full amounts of such items (which funds may include amounts paid solely
for such purpose by Trustor in addition to the escrowed funds); and (iii)
Trustor shall have furnished Beneficiary with prior written notification that
such items are due and with the bills and invoices therefor in sufficient time
to pay the same before any penalty or interest attaches and before policies of
insurance lapse, as the case may be, and shall have deposited any additional
funds as Beneficiary may determine as necessary to pay such items.

 

(C)            Beneficiary expressly disclaims any obligation to pay the
aforesaid items unless and until Trustor complies with all of the provisions set
forth in Subsections 1.6(A) and (B). Trustor hereby pledges and grants a
security interest in any and all monies now or hereafter deposited pursuant to
Subsection 1.6(B) as additional security for the Notes and Related Agreements.
If any Event of Default shall have occurred, or if the Notes shall be
accelerated as herein provided, all funds so deposited may, at Beneficiary’s
option, be applied as determined solely by Beneficiary or to cure said Event of
Default or as provided in this Section 1.6. In no event shall Trustor claim any
credit against the principal and interest due hereunder for any payment or
deposit for any of the aforesaid items.

 

1.7           Assiqnment of Leases, Contracts, Rents and Profits.

 

(A)            Trustor hereby absolutely, presently and unconditionally grants,
assigns, transfers, conveys and sets over to Beneficiary, subject to all of the
terms, covenants and conditions set forth herein, all of Trustor’s right, title
and interest in and to the following whether arising under the “Leases” (as
hereinafter defined), by statute, at law, in equity, or in any other way:

 

(1)             All of the leases of the Property which are in effect on the
date hereof and all leases entered into or in effect from time to time after the
date hereof, including, without limitation, all amendments, extensions,
replacements, modifications and renewals thereof and all subleases, concession
agreements, and all other agreements affecting the same (the “Leases”) and all
guaranties thereunder;

 

(2)             All of the rents, income, profits, revenue, security deposits,
judgments, Condemnation Proceeds, Insurance Proceeds, unearned insurance
premiums, all termination and/or cancellation payments received by Trustor in
connection with any Lease, proceeds from the surrender, sale or other
disposition of

 

12

--------------------------------------------------------------------------------


 

any Lease, any other fees or sums payable to Trustor or any other person as
landlord and any award or payment in connection with any enforcement action of
any Lease, including, without limitation, any award to Trustor made hereafter in
any court involving any of the tenants under the Leases in any bankruptcy,
insolvency, or reorganization proceeding in any state or federal court, and
Trustor’s right to appear in any action and/or to collect any such award or
payment, and all payments by any tenant in lieu of rent (collectively, “Rents
and Profits”); and

 

(3)             All contracts, agreements, management, operating and maintenance
agreements, warranties, licenses, permits, guaranties and sales contracts
relating to the Property and the Collateral entered into by, or inuring to the
benefit of, Trustor (the “Contracts”).

 

(B)            Notwithstanding the provisions of Subsection 1.7(A), so long as
no Event of Default is continuing, and, subject to Subsection 1.7(F) and Article
III, Trustor shall have a license to manage the Property; to collect, receive
and use all Rents and Profits in accordance with the terms of the Leases; to let
the Property subject to the terms hereof and to take all actions which a
reasonable and prudent landlord would take in enforcing the provisions of the
Leases and Contracts; provided, however, that all amounts so collected shall be
applied toward operating expenses, real estate taxes and insurance relating to
the Property, capital repair items necessary to the operation of the Property,
and the payment of sums due and owing under the Notes and this Deed of Trust
prior to any other expenditure or distribution by Trustor. During the
continuation of an Event of Default (whether or not Beneficiary shall have
exercised Beneficiary’s option to declare the Notes immediately due and
payable), such license shall be automatically revoked without any action
required by Beneficiary. Any amounts received by Trustor or its agents in the
performance of any acts prohibited by the terms of this Deed of Trust, including
but not limited to any amounts received in connection with any cancellation,
modification or amendment of any of the Leases prohibited by the terms of this
Deed of Trust and any amounts received by Trustor as rents, income, issues or
profits from the Property from and after the occurrence of an Event of Default
under this Deed of Trust, the Notes, or any of the other Related Agreements,
shall be held by Trustor as trustee for Beneficiary and all such amounts shall
be accounted for to Beneficiary and shall not be commingled with other funds of
Trustor. Any person acquiring or receiving all or any portion of such trust
funds shall acquire or receive the same in trust for Beneficiary as if such
person had actual or constructive notice that such funds were impressed with a
trust in accordance herewith.

 

(C)            During the continuation of an Event of Default, Beneficiary shall
have the right but not the obligation to perform as landlord under the Leases
and as a party under the Contracts. The assignment of Rents and Profits set
forth herein constitutes an irrevocable direction and authorization to all
tenants under the Leases to pay all Rents and Profits to Beneficiary upon demand
and without further consent or other action by Trustor. Trustor irrevocably
appoints Beneficiary its true and lawful attorney, at the option of Beneficiary
at any time, to demand, receive and enforce payment, to give receipts, releases
and satisfactions, and to sue, either in the name of

 

13

--------------------------------------------------------------------------------


 

Trustor or in the name of Beneficiary, for all such Rents and Profits and apply
the same to the indebtedness secured by this Deed of Trust.

 

(D)            Neither the foregoing assignment of Rents and Profits, Leases and
Contracts to Beneficiary nor the exercise by Beneficiary of any of its rights or
remedies under Article III shall be deemed to make Beneficiary a
“mortgagee-in-possession” or otherwise liable in any manner with respect to the
Property, unless Beneficiary, in person or by agent, assumes actual possession
thereof. Nor shall appointment of a receiver for the Property by any court at
the request of Beneficiary or by agreement with Trustor, or the entering into
possession of the Property by such receiver, be deemed to make Beneficiary a
“mortgagee-in-possession” or otherwise liable in any manner with respect to the
Property.

 

(E) In the event Beneficiary collects and receives any Rents and Profits under
this Section 1.7 pursuant to any Monetary or Performance Default as defined in
Section 2.1 hereof, such collection or receipt shall in no way constitute a
curing of the Monetary or Performance Default.

 

(F) Trustor shall not, without the prior written consent of Beneficiary, (i)
enter into any lease, extend or renew any Lease (other than extensions or
renewals in accordance with the terms of a lease approved by Beneficiary), or
consent to or permit the assignment or subletting of any Leases (other than
assignments or subleases in accordance with the terms of a lease approved by
Beneficiary), or amend or terminate any Lease; (ii) alter, modify, change or
terminate the terms of any guaranties of any Leases; (iii) create or permit any
lien or encumbrance which, upon foreclosure, would be superior to any such
Leases or in any other manner impair Beneficiary’s rights and interest with
respect to the Rents and Profits; (iv) pledge, transfer, mortgage or otherwise
encumber or assign the Leases, the Contracts or the Rents and Profits; or (v)
collect rents more than 30 days prior to their due date. Notwithstanding the
foregoing, so long as no Event of Default has occurred hereunder, Trustor may
enter into Leases, extend or renew Leases, and permit the assignment or sublease
of Leases which demise 20,000 rentable square feet or less for a term of five
(5) years or less (“Non-material Leases”), provided they are on rental rates,
including rental concessions, at least equal to that charged for comparable
properties within the Property’s submarket area, have been negotiated at arm’s
length, and do not contain material modifications to the form of lease
previously approved by Beneficiary. Trustor may also amend Non-material Leases
without Beneficiary’s prior written consent if, in Trustor’s prudent business
judgment, such amendments are necessary and do not impair the value of the
Property. Beneficiary will not unreasonably withhold or delay its consent to any
lease submitted to it for approval. Any lease submitted for Beneficiary’s
consent shall, at Beneficiary’s option, be accompanied by a Subordination,
Non-Disturbance and Attornment Agreement in Beneficiary’s then current form.
Trustor may also terminate leases of less than 6,500 rentable square feet
without Beneficiary’s prior written consent if, in Trustor’s prudent business
judgment, such termination is necessary and will not impair the value of the
Property.

 

14

--------------------------------------------------------------------------------

 


 

(G)            Trustor shall promptly give notice to Beneficiary of any and all
monetary defaults or material non-monetary defaults of any of the tenants under
any of the Leases meeting the criteria of a lease for which Beneficiary’s
consent would have been required pursuant to Paragraph 1.7(F) regardless of
whether such leases were executed before or after the date of this Deed of
Trust, together with a complete copy of any notices delivered to or by the
tenant as a result of such default. Beneficiary shall have the right, but not
the obligation, to cure any default of Trustor under any of the Leases and all
amounts disbursed in connection with said cure shall be deemed to be
indebtedness secured hereby.

 

(H)            Beneficiary shall have the right to approve any lease forms used
by Trustor for lease of space in the Property, which approval shall not be
unreasonably withheld, conditioned or delayed.

 

(I)           Trustor hereby represents, warrants and agrees that:

 

(1)               Trustor has the right, power and capacity to make this
assignment and that no person, firm or corporation or other entity other than
Trustor has or will have any right, title or interest in or to the Leases or the
Rents and Profits.

 

(2)               Trustor shall, at its sole cost and expense, perform and
discharge all of the obligations and undertakings of the landlord under the
Leases. Trustor shall enforce the performance of each obligation of the tenants
under the Leases and will appear in and prosecute or defend any action connected
with the Leases or the obligations of the tenants thereunder.

 

(J)             Beneficiary shall not be obligated to perform or discharge, nor
does it hereby undertake to perform or discharge, any obligation, duty or
liability under the Leases or under or by reason of this assignment. Trustor
shall and does hereby agree to indemnify Beneficiary for and to defend and hold
Beneficiary harmless from any and all liability, loss or damage which
Beneficiary may or might incur under the Leases or under or by reason of this
assignment, and from any and all claims whatsoever which may be asserted against
Beneficiary by reason of any alleged obligations or undertakings on
Beneficiary’s part to perform or discharge any of the terms, covenants or
agreements contained in the Leases. Should Beneficiary incur any liability, loss
or damage under the Leases or under or by reason of this assignment, or in the
defense of any of such claims or demands, the amount thereof, including costs,
expenses and reasonable attorneys’ fees, shall be secured by this Deed of Trust;
and Trustor shall reimburse Beneficiary therefor immediately upon demand, and
upon failure of Trustor to do so, Beneficiary may declare all sums so secured to
be immediately due and payable.

 

(K)            Beneficiary may take or release other security, may release any
party primarily or secondarily liable for any indebtedness secured hereby, may
grant extensions, renewals or indulgences with respect to such indebtedness, and
may apply any other security therefor held by it to the satisfaction of such
indebtedness, without prejudice to any of its rights hereunder.

 

 

15

--------------------------------------------------------------------------------


 

 

(L)             Nothing herein contained and no act done or omitted by
Beneficiary pursuant to the powers and rights granted it herein shall be deemed
to be a waiver by Beneficiary of its other rights and remedies under the Notes
and this Deed of Trust, and this assignment is made and accepted without
prejudice to any of the other rights and remedies possessed by Beneficiary under
the terms thereof. The right of Beneficiary to collect said indebtedness and to
enforce any other security therefor held by it may be exercised by Beneficiary
either prior to, simultaneously with, or subsequent to any action taken by it
hereunder. It is the intent of both Trustor and Beneficiary that this assignment
be supplementary to, and not in substitution or derogation of, any other
provision contained in this Deed of Trust giving Beneficiary any interest in or
rights with respect to the Leases or Rents and Profits.

 

(M)           Neither this assignment nor pursuit of any remedy hereunder by
Beneficiary shall cause or constitute a merger of the interests of the tenant
and Trustor under any of the Leases such that any of the Leases hereby assigned
are no longer valid and binding legal obligations of the parties executing the
same.

 

(N)            Trustor agrees, from time to time, to execute and deliver, upon
demand, all assignments and any and all other writings as Beneficiary may
reasonably deem necessary or desirable to carry out the purpose and intent
hereof, or to enable Beneficiary to enforce any right or rights hereunder.

 

1.8 Due on Sale or Encumbrance. Neither Trustor nor any principal of Trustor
shall, without the prior written consent of Beneficiary: (i) create, effect,
consent to, suffer to exist, assume, incur, permit (voluntarily or
involuntarily, by operation of law or otherwise) any direct or indirect
conveyance, sale, assignment, transfer, grant, lien, pledge, mortgage, security
interest or other encumbrance or disposition (each of the foregoing defined as
“Transfer”) of the Property or an interest therein; (ii) be divested of its
title to the Property or any interest therein; (iii) enter into a contract to
sell or grant an option to purchase all or any portion of the Property or any
interest therein that results in a transfer of possession or of equitable title
to the Property or any portion thereof prior to the payment of the Loan in
accordance with its terms; (iv) enter into any lease giving the tenant any
option to purchase the Property or any part thereof; (v) permit or suffer any
Transfer of any direct or indirect ownership interest in Trustor or any
indemnitor or guarantor under this Deed of Trust or any Related Agreement; (vi)
permit or suffer any Transfer of any ownership interest in any direct or
indirect owner of a legal or beneficial interest in Trustor (including, without
limitation its general partners, members, trustees, beneficiaries or
shareholders); (vii) permit or suffer the merger, dissolution, liquidation or
consolidation of Trustor or any of the direct or indirect owners of Trustor or
the conversion of one type of legal entity into another type of legal entity.
Except as expressly consented to in writing by Beneficiary, Trustor shall not
incur any additional indebtedness (secured or unsecured, direct or contingent)
other than unsecured debt or trade payables incurred in the ordinary course of
business in connection with the operation of the Property. Upon the occurrence
of any of the prohibited actions specified herein, then Beneficiary shall have
the right, at its option, to declare the

 

16

--------------------------------------------------------------------------------


 

indebtedness secured by this Deed of Trust immediately due and payable,
irrespective of the maturity date specified in the Notes.

 

Notwithstanding the foregoing, it is understood and agreed by Beneficiary that
AMERIVEST PROPERTIES INC., a Maryland corporation (“Properties”), may engage in
the issuance and trading of stock in Properties as long as Properties maintains
its status as a real estate investment trust.

 

1.9 Preservation and Maintenance of Property. Trustor shall hire competent and
responsible property managers who shall be reasonably acceptable to Beneficiary.
Trustor, at its sole cost and expense, shall keep the Property and every part
thereof in good condition and repair (subject to ordinary wear and tear), in
such a fashion that the value and utility of the Property will not be diminished
and shall promptly and faithfully comply with and obey all laws, ordinances,
rules, regulations, requirements and orders of every duly constituted
governmental authority or agent having jurisdiction with respect to the
Property. All repairs, replacements and renewals shall be at least equal in
quality to the original Improvements. Trustor shall not permit or commit any
waste, impairment, or deterioration of the Property, nor commit, suffer or
permit any act upon or use of the Property in violation of law or applicable
order of any governmental authority, whether now existing or hereafter enacted,
or in violation of any covenants, conditions or restrictions affecting the
Property or bring or keep any article in the Property or cause or permit any
condition to exist thereon which would be prohibited by or invalidate the
insurance coverage required to be maintained hereunder. Trustor shall promptly
bond or discharge any mechanics’ liens against the Property.

 

1.10 Use of Property. Except as may have been previously agreed in writing by
Beneficiary, Trustor shall continue to operate the Property for the purposes for
which it was used on the date hereof and for no other purpose. Trustor shall not
make or suffer any improper or offensive use of the Property or any part thereof
and will not use or permit to be used any part of the Property for any
dangerous, noxious, offensive or unlawful trade or business or for any purpose
which will reduce the value of the Property in any respect or will cause the
Property or any part thereof or interest therein to be subject to forfeiture.
Trustor at its expense will promptly comply with all rights of way or use,
privileges, franchises, servitudes, licenses, easements, tenements,
hereditaments and appurtenances forming a part of the Property and all
instruments relating or evidencing the same, in each case, to the extent
compliance therewith is required of Trustor under the terms thereof. Trustor
will not take any action which results in a forfeiture or termination of the
rights afforded to Trustor under any such instruments and will not, without the
prior written consent of Beneficiary, amend in any material respect any of such
instruments. Trustor shall at all times comply with all laws affecting the
Property and comply with any instruments of record at the time in force
affecting the Property or any part thereof and shall procure, maintain and
comply with all permits, licenses, and other authorizations required for any use
of the Property or any part thereof then being made, and for the proper
erection, installation, operation and maintenance of the Improvements or any
part thereof. Trustor shall not initiate, join in, acquiesce in, or consent to
any change in any private restrictive covenant, zoning law or

 

17

--------------------------------------------------------------------------------


 

other public or private restriction, limiting or defining the uses which may be
made of the Property or any part thereof. In furtherance of the foregoing
sentence, Trustor will not, by act or omission: (i) impair the integrity of the
Property as a single zoning lot separate and apart from all other premises; or
(ii) permit or suffer to permit the Property to be used by the public or any
party in such manner as might make possible a claim of adverse usage or
possession or any implied dedication or easement. If under applicable zoning
provisions the use of all or any portion of the Property is or shall become a
nonconforming use, Trustor will not cause or permit such nonconforming use to be
discontinued or abandoned without the express written consent of Beneficiary.

 

1.11 Alterations and Additions. Trustor shall not cause, suffer or permit:

 

(A)            Any material alterations of the Property except (i) as required
by any law, statute, ordinance, order, rule, regulation, decree or other
requirement of the United States, the applicable state or county in which the
Property is located or any political subdivision of any of the foregoing, or any
agency, department, commission, board, court, bureau or instrumentality of any
of them (“Governmental Authority”) or by any condition of any approval, consent,
registration, franchise, permit, license, variance, certificate of occupancy or
other authorization with regard to zoning, landmark, ecological, environmental,
air quality, subdivision, planning, building or land use required by any
Governmental Authority for the construction, lawful occupancy and operation of
the Property and the actual and contemplated uses thereof, or (ii) as permitted
or required to be made by the terms of any Leases approved by Beneficiary (with
respect to work in any space demised thereunder);

 

(B)          Any demolition or removal of any portion of the Property;

 

(C)          Any change which would increase the risk of fire or other hazard;

 

(D)         Any zoning, reclassification with respect to the Property; or

 

(E)          Any unlawful use of, or nuisance to exist upon, the Property.

 

As used herein, the term “material alteration” shall mean any alteration,
improvement or replacement (i) the cost of which (including any related
alteration, improvement or replacement) shall exceed $420,000 (excluding tenant
improvement work pursuant to Leases), or (ii) which materially and adversely
affects the mechanical, electrical, heating, ventilating, air-conditioning or
other building or operating systems of any of the Improvements, or materially
and adversely affects the cost of operation or maintenance of any such building
or operating systems, affects the structure or structural soundness of any of
the improvements of the Property, or the exterior or appearance of the Property,
or otherwise has a material adverse effect on the Property including the use
and/or value thereof.

 

1.12 Offset Certificates. Trustor, within three (3) days upon request in person
or within ten (10) days upon request by mail, shall furnish a written statement
duly

 

18

--------------------------------------------------------------------------------


 

acknowledged and notarized, of all amounts due on any indebtedness secured
hereby or secured by any of the Related Agreements, whether for principal or
interest on the Notes or otherwise, and stating whether any offsets or defenses
exist against the indebtedness secured hereby and covering such other matters
with respect to any such indebtedness as Beneficiary may reasonably require.

 

1.13 Trustee’s Costs and Expenses. Trustor shall pay all costs, fees and
expenses of Trustee, its agents and counsel, in connection with the performance
of its duties hereunder.

 

1.14 Protection of Security; Costs and Expenses.

 

(A)            In addition to any other rights or remedies of Beneficiary
hereunder, under any of the Related Agreements, or in law or in equity, upon the
occurrence and during the continuation of an Event of Default (or prior thereto
after notice to Trustor, when possible, if Trustor is not paying or performing
the act itself and Beneficiary determines in its sole good faith judgment that
the same is necessary to preserve the Property or the lien of this Deed of Trust
or any other collateral securing the indebtedness evidenced by the Notes, either
before or after acceleration of the indebtedness) Beneficiary may, but shall not
be required to, make any payment or perform any act required to be performed by
Trustor hereunder or under any of the Related Agreements in any form and manner
deemed expedient to Beneficiary, including, without limitation, if applicable:
(i) paying any Impositions which remain unpaid; (ii) procuring the release,
discharge, compromise or settlement of any lien filed or otherwise asserted
against the Property which has not been discharged by Trustor in accordance with
the provisions of this Deed of Trust or any of the other Related Agreements, and
(iii) obtaining insurance policies where insurance coverage was required to be
obtained hereunder and the required evidence that Trustor had obtained the same
has not been delivered to Beneficiary as required hereunder. Nothing herein
shall be construed to require Beneficiary to advance or expend monies for any
purpose mentioned herein, or for any other purpose.

 

(B)            Trustor and its property manager, if applicable, shall appear in
and defend any action or proceeding purporting to affect the security of this
Deed of Trust or any additional or other security for the obligations secured
hereby, or the rights or powers of Beneficiary or Trustee, and shall pay all
costs and expenses actually incurred, including, without limitation, cost of
evidence of title and actual attorneys’ fees, in any such action or proceeding
in which Beneficiary or Trustee may appear, and in any suit brought by
Beneficiary to foreclose this Deed of Trust or to enforce or establish any other
rights or remedies of Beneficiary hereunder or under any other security for the
obligations secured hereby. If Trustor fails to perform any of the covenants or
agreements contained in this Deed of Trust, or if any action or proceeding is
commenced which affects Beneficiary’s interest in the Property or any part
thereof, including, eminent domain, code enforcement, or proceedings of any
nature whatsoever under any federal or state law, whether now existing or
hereafter enacted or amended, relating to bankruptcy, insolvency, arrangement,
reorganization or other form of debtor

 

19

--------------------------------------------------------------------------------


 

relief, or to a decedent, then Beneficiary may, but without obligation to do so
and without notice to or demand upon Trustor, perform such covenant or agreement
and compromise any encumbrance, charge or lien which in the judgment of
Beneficiary appears to be prior or superior hereto. Trustor shall further pay
all expenses of Beneficiary actually incurred (including reasonable and actual
fees and disbursements of counsel) incident to the protection or enforcement of
the rights of Beneficiary hereunder, and enforcement or collection of payment of
the Notes or any Future Advance whether by judicial or nonjudicial proceedings,
or in connection with any bankruptcy, insolvency, arrangement, reorganization or
other debtor relief proceeding of Trustor, or otherwise.

 

(C)           Trustor shall pay to Beneficiary, immediately upon written notice
from Beneficiary: (i) all recordation, transfer, stamp, documentary or other
fees or taxes levied on Beneficiary (exclusive of Beneficiary’s income taxes) by
reason of the making or recording of the Notes, this Deed of Trust or any
Related Agreement, and (ii) all intangible property taxes levied upon any holder
of the Notes or Beneficiary under this Deed of Trust or secured party under the
Related Agreements.

 

Any amounts disbursed by Beneficiary pursuant to this section or Section 1.13,
including, without limitation, reasonable attorneys’ fees, whether or not the
indebtedness as a result thereof shall exceed the face amount of the Notes,
shall be additional indebtedness of Trustor secured by this Deed of Trust and
each of the Related Agreements as of the date of disbursement shall become
immediately due and payable on demand and shall bear interest at the Default
Rate set forth in the Notes, from demand until paid. All such amounts shall be
payable by Trustor immediately upon demand. Nothing contained in this section
shall be construed to require Beneficiary to incur any expense, make any
appearance, or take any other action.

 

1.15 Trustor’s Covenants Respecting Collateral.

 

(A)            Trustor authorizes Beneficiary to file financing and continuation
statements covering the Collateral from time to time and in such form as
Beneficiary may require to perfect and continue the perfection of Beneficiary’s
security interest with respect to such property, and Trustor shall pay all
reasonable costs and expenses of any record searches for financing statements
Beneficiary may require. For purpose of such filings, Trustor agrees to furnish
any information requested by Beneficiary promptly upon request by Beneficiary
describing the Collateral. Trustor hereby ratifies and approves all filings of
financing statements, amendments, and continuations applicable to the Collateral
made or filed by Beneficiary prior to the date of this Deed of Trust.

 

(B)            Without the prior written consent of Beneficiary, Trustor shall
not create or suffer to be created any other security interest in the
Collateral, including replacements and additions thereto.

 

(C)           Without the prior written consent of Beneficiary or except in the
ordinary course of business, Trustor shall not sell, transfer or encumber any of
the

 

20

--------------------------------------------------------------------------------


 

Collateral, or remove any of the Collateral from the Property unless Trustor
shall promptly substitute and replace the property removed with similar property
of at least equivalent value on which Beneficiary shall have a continuing
security interest ranking at least equal in priority to Beneficiary’s security
interest in the property removed.

 

(D)            Trustor shall (i) upon reasonable notice (unless an emergency or
Event of Default exists) permit Beneficiary and its representatives to enter
upon the Property to inspect the Collateral and Trustor’s books and records
relating to the Collateral and make extracts therefrom and to arrange for
verification of the amount of Collateral, under procedures acceptable to
Beneficiary, directly with Trustor’s debtors or otherwise at Trustor’s expense;
(ii) promptly notify Beneficiary of any attachment or other legal process levied
against any of the Collateral and any information received by Trustor relative
to the Collateral, Trustor’s debtors or other persons obligated in connection
therewith, which may in any way affect the value of the Collateral or the rights
and remedies of Beneficiary in respect thereto; (iii) reimburse Beneficiary upon
demand for any and all costs actually incurred, including, without limitation,
reasonable and actual attorneys’ and accountants’ fees, and other expenses
incurred in collecting any sums payable by Trustor under any obligation secured
hereby, or in the checking, handling and collection of the Collateral and the
preparation and enforcement of any agreement relating thereto; (iv) notify
Beneficiary of each location at which the Collateral is or will be kept, other
than for temporary processing, storage or similar purposes, and of any removal
thereof to a new location, including, without limitation, each office of Trustor
at which records relating to the Collateral are kept; (v) provide, maintain and
deliver to Beneficiary originals or certified copies of the policies of
insurance and certificates of insurance insuring the Collateral against loss or
damage by such risks and in such amounts, form and by such companies as
Beneficiary may require and with loss payable to Beneficiary, and in the event
Beneficiary takes possession of the Collateral, the insurance policy or policies
and any unearned or returned premium thereon shall at the option of Beneficiary
become the sole property of Beneficiary; and (vi) do all acts necessary to
maintain, preserve and protect all Collateral, keep all Collateral in good
condition and repair and prevent any waste or unusual or unreasonable
depreciation thereof.

 

(E)             Until Beneficiary exercises its right to collect proceeds of the
Collateral pursuant hereto, Trustor will collect with diligence any and all
proceeds of the Collateral. If an Event of Default exists, any proceeds received
by Trustor shall be held in trust for Beneficiary, and Trustor shall keep all
such collections separate and apart from all other funds and property so as to
be capable of identification as the property of Beneficiary and shall deliver to
Beneficiary such collections at such time as Beneficiary may request in the
identical form received, properly endorsed or assigned when required to enable
Beneficiary to complete collection thereof.

 

(F)             Beneficiary shall have all of the rights and remedies granted to
a secured party under the Uniform Commercial Code of the state in which the
Collateral is located, as well as all other rights and remedies available at law
or in equity. During the continuation of any Event of Default hereunder or under
either of the Notes, Beneficiary

 

21

--------------------------------------------------------------------------------


 

shall have the right to take possession of all or any part of the Collateral, to
receive directly or through its agent(s) collections of proceeds of the
Collateral (including notification of the persons obligated to make payments to
Trustor in respect of the Collateral), to release persons liable on the
Collateral and compromise disputes in connection therewith, to exercise all
rights, powers and remedies which Trustor would have, but for the security
agreement contained herein, to all of the Collateral and proceeds thereof, and
to do all other acts and things and execute all documents in the name of Trustor
or otherwise, deemed by Beneficiary as necessary, proper and convenient in
connection with the preservation, perfection or enforcement of its rights
hereunder; and

 

(G)            During the continuation of any Event of Default hereunder or
under either of the Notes, Trustor shall, at the request of Beneficiary,
assemble and deliver the Collateral and books and records pertaining to the
Property at a place designated by Beneficiary, and Beneficiary may, with
reasonable notice to Trustor (unless an emergency or Event of Default exists, in
which case no notice shall be required), enter onto the Property and take
possession of the Collateral. It is agreed that public or private sales, for
cash or on credit to a wholesaler or retailer or investor, or user of collateral
of the types subject to the security agreement, or public auction, are all
commercially reasonable since differences in the sales prices generally realized
in the different kinds of sales are ordinarily offset by the differences in the
costs and credit risks of such sales. The proceeds of any sale of the Collateral
shall be applied first to the expenses of Beneficiary actually incurred in
retaking, holding, preparing for sale, or selling the Collateral or similar
matters, including reasonable and actual attorneys’ fees, and then, as
Beneficiary shall solely determine.

 

(H)            Trustor represents and warrants to Beneficiary that (i) Trustor’s
exact legal name is as set forth in the heading to the Deed of Trust; (ii) if
Trustor is an organization, Trustor’s type of organization and jurisdiction of
organization are as set forth in the heading to this Deed of Trust, and
Trustor’s chief executive office is located at the address set forth for notices
to Trustor in this Deed of Trust; (iii) if Trustor is an individual, Trustor’s
principal residence is at Trustor’s address for notices set forth in the Deed of
Trust; (iv) except as specifically disclosed by Trustor to Beneficiary prior to
the execution of this Deed of Trust, during the five (5) years and six months
prior to the date of this Deed of Trust, Trustor has not been known by any legal
name different from the one set forth in the heading of the Deed of Trust nor
has Trustor been the subject of any merger, consolidation, or other corporate or
organizational reorganization.

 

(I)              Trustor agrees that so long as this Deed of Trust remains in
effect, it will notify Beneficiary in writing at least sixty (60) days in
advance of: (i) any change whatsoever in the name of Trustor; (ii) any change
whatsoever in the state or jurisdiction in which Trustor is formed or, if
Trustor is an individual, in which Trustor’s principal residence is located, or
(iii) any change whatsoever in the name(s) under which Trustor conducts
business, any new names under which Trustor intends to do business; or, (iv) any
new addresses at or from which Trustor intends to do business or

 

22

--------------------------------------------------------------------------------


 

to keep collateral of any kind. Trustor shall in any event keep all collateral
within one or more of the United States of America.

 

1.16 Covenants Regarding Financial Statements.

 

(A)            Trustor shall keep true books of record and account in which
full, true and correct entries in accordance with sound accounting practice and
principles applied on a consistent basis from year to year shall be made of all
dealings or transactions with respect to the Property.

 

(B)           (1)           Trustor shall deliver to Beneficiary:

 

(a)               Within sixty (60) days after the last day of each fiscal year
of Trustor during the term of the Notes, unaudited annual financial reports
prepared on an accrual basis, including balance sheets, income statements and
cash flow statements covering the operation of the Property, the financial
condition of Trustor, Trustor’s general partners(s), shareholder(s), member(s)
and such principals of Trustor as Beneficiary may from time to time designate,
for the previous fiscal year, all certified to Beneficiary to be complete,
correct and accurate by the individual, managing general partner, manager or
chief financial officer of the party whom the report concerns; and

 

(b)              if available, within thirty (30) days after receipt by Trustor,
original annual audit reports of an independent certified public accountant
prepared in accordance with generally accepted accounting principles containing
an unqualified opinion, including balance sheets, income statements and cash
flow statements covering the operation of the Property and the financial
condition of Trustor, Trustor’s general partner(s), shareholder(s), member(s)
and such principals of Trustor as Beneficiary may from time to time designate,
for the previous fiscal year;

 

(2)               If, in Beneficiary’s reasonable opinion, the loan to value
ratio is then seventy-five percent (75%) or greater, Trustor shall also deliver,
at Beneficiary’s request from time to time (but no more often than once in each
fiscal quarter of Trustor during the term of the Notes), unaudited financial
reports prepared on an accrual basis, including balance sheets, income
statements and cash flow statements covering the operation of the Property and
the financial condition of Trustor, Trustor’s general partner(s),
shareholder(s), member(s) and such principals of Trustor as Beneficiary may from
time to time request, for the previous fiscal quarter, a portfolio analysis
report covering the operation of all properties of which Trustor or any of
Trustor’s general partners, shareholder(s), member(s) or principals designated
by Beneficiary is the owner or a general partner of the owner, setting out a
cash flow statement (including debt service payments) for each such property,
and a current rent roll of the Property, all certified to Beneficiary to be
complete, correct and accurate by the individual, managing general partner or
chief financial officer of the party whom the report concerns.

 

23

--------------------------------------------------------------------------------

 


 

(3) All reports shall include, without limitation, balance sheets and statements
of income and of partner’s equity, if applicable, setting forth in each case in
comparative form the figures for the previous fiscal quarter or year, as the
case may be. The interim quarterly reports shall also include a breakdown of all
categories of revenues and expenses, and any supporting schedules and data
requested by Beneficiary. Each set of annual or quarterly financial reports or
quarterly rent rolls delivered to Beneficiary pursuant to this Section 1.16
shall also be accompanied by a certificate of the chief financial officer or the
managing general partner of Trustor, stating whether any condition or event
exists or has existed during the period covered by the annual or quarterly
reports which then constituted or now constitutes an Event of Default under
either of the Notes or this Deed of Trust, and if any such condition or event
then existed or now exists, specifying its nature and period of existence and
what Trustor did or proposes to do with respect to such condition or event.

 

(C)            In the event such statements are not in a form reasonably
acceptable to Beneficiary or Trustor fails to furnish such statements and
reports, then Beneficiary shall have the immediate and absolute right to audit
the respective books and records of the Property and Trustor at the expense of
Trustor.

 

1.17 Environmental Covenants and Indemnities. Trustor covenants:

 

(A)            That no Hazardous Materials (as defined below) shall be
installed, used, generated, manufactured, treated, handled, refined, produced,
processed, stored or disposed of, in, on or under the Property other than
Hazardous Materials in quantities and of types reasonably and customarily
associated with general office use which have been and are stored, used and
disposed of in compliance with Hazardous Material Laws (as defined below) and
the presence of which do not require compliance with any reporting requirements
under any Hazardous Material Laws;

 

(B)          That no activity shall be undertaken on the Property which would
cause:

 

(1)           the Property to become a hazardous waste treatment, storage or
disposal facility under any Hazardous Material Law,

 

(2)           a release or threatened release of Hazardous Material from the
Property in violation of any Hazardous Material Law, or

 

(3)           the discharge of Hazardous Material into any watercourse, body of
surface or subsurface water or wetland, or the discharge into the atmosphere of
any Hazardous Material which would require a permit under any Hazardous Material
Law and for which no such permit has been issued;

 

(C)          That no activity shall be undertaken or permitted to be undertaken,
by Trustor on the Property which would result in a violation under any Hazardous
Material Law;

 

 

24

--------------------------------------------------------------------------------


 

(D)            To obtain and deliver to Beneficiary, within a reasonable time
following completion of actions required by an appropriate governmental agency,
certifications of engineers or other professionals reasonably acceptable to
Beneficiary, in form and substance satisfactory to Beneficiary, certifying that
all necessary and required actions to clean up, remove, contain, prevent and
eliminate all releases or threats of release of Hazardous Materials on or about
the Property to the levels required by the appropriate governmental agencies
have been taken and, to the knowledge of such professional, the Property is then
in compliance with applicable Hazardous Material Laws as then in effect and
applicable to such actions. For purposes of this Deed of Trust, “Hazardous
Materials” means and includes asbestos or any substance containing asbestos,
polychlorinated biphenyls, any explosives, radioactive materials, chemicals
known or suspected to cause cancer or reproductive toxicity, pollutants,
effluents, contaminants, emissions, infectious wastes, any petroleum or
petroleum-derived waste or product or related materials and any items defined as
hazardous, special or toxic materials, substances or waste under any Hazardous
Material Law, or any material which shall be removed from the Property pursuant
to any administrative order or enforcement proceeding or in order to place the
Property in a condition that is suitable for ordinary use. “Hazardous Material
Laws” means all federal, state and local laws (whether under common law, statute
or otherwise), ordinances, rules, regulations and guidance documents now in
force, as amended from time to time, in any way relating to or regulating human
health or safety, industrial hygiene or environmental conditions, protection of
the environment, pollution or contamination of the air, soil, surface water or
groundwater, and includes, without limitation, the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, 42 U.S.C. §9601, et seq., the
Resource Conservation and Recovery Act, 42 U.S.C. §6901, et seq., the Clean
Water Act, 33 U.S.C. §1251, et seq., the Clean Air Act, 42 U.S.C. §7401, et
seq., the Occupational Safety and Health Act, 29 U.S.C. §651, et seq., the
Hazardous Materials Transportation Act, 49 U.S.C. §1801, et seq., the Federal
Water Pollution Control Act, 33 U.S.C. §1321, et seq., and the Toxic Substances
Control Act, 15 U.S.C. §2601, et seq.

 

(E)             Trustor hereby agrees, at its sole cost and expense, to
unconditionally indemnify, defend, and hold Beneficiary, its directors,
officers, employees and agents harmless against any loss, liability, damage
(whether direct or consequential), expenses, claims, penalties, fines,
injunctions, suits, proceedings, disbursements or expenses (including, without
limitation, attorneys’ and experts’ fees and disbursements and court costs)
(collectively, the “Liabilities”) arising under any Hazardous Material Law, or
any other Liabilities which may be incurred by or asserted against Beneficiary
directly or indirectly resulting from the presence of Hazardous Material on the
Property. Trustor shall assume the burden and expense of defending all suits,
administrative proceedings and disputes of any description with all persons,
entities, political subdivisions or government agencies arising out of the
matters to be indemnified under this Deed of Trust. Trustor shall pay, promptly
upon entry, any nonappealable order, judgment or other final resolution of any
claim or dispute arising out of the matters to be indemnified under this Deed of
Trust and shall pay promptly

 

 

25

--------------------------------------------------------------------------------


 

when due any fines, penalties or agreed settlements arising out of the matters
to be indemnified under this Deed of Trust. In the event that such payment is
not made, Beneficiary, at its sole discretion, may proceed to file suit against
Trustor to compel such payment. Promptly following completion of any actions
imposed upon Trustor under any Hazardous Material Law, Trustor shall obtain and
deliver to Beneficiary, an environmental report in form and substance reasonably
acceptable to Beneficiary from an environmental consultant acceptable to
Beneficiary, stating that all required action has been taken, and that upon
completion of such action, the Property is, to the knowledge of such
professional, then in compliance with the applicable Hazardous Material Laws.
Such indemnification shall survive payment of the Notes, but shall become null
and void and of no further force or effect in the event Beneficiary or any other
party obtains title to the Property through foreclosure or exercise of power of
sale under this Deed of Trust or deed in lieu of foreclosure or exercise of
power of sale.

 

1.18 Further Assurances. Trustor, from time to time, will execute, acknowledge,
subscribe and deliver to or at the direction of Beneficiary such documents and
further assurances as Beneficiary may reasonably require for the purpose of
evidencing, perfecting or confirming the lien and security interest created by
this Deed of Trust or the security to be afforded by the Related Agreements, or
both. Without limiting the foregoing and notwithstanding anything in this Deed
of Trust or the Related Agreements to the contrary, Trustor will defend,
indemnify and hold Beneficiary harmless with respect to any suit or proceeding
in which the validity, enforceability or priority of any such lien or security
interest, or both, is endangered or contested, directly or indirectly. If
Trustor fails to undertake the defense of any such claim in a timely manner, or,
in Beneficiary’s sole determination, fails to prosecute such defense with due
diligence, then Beneficiary is authorized to take, at the sole expense of
Trustor, all necessary and proper action in defense of any such claim,
including, without limitation, the retention of legal counsel, the prosecution
or defense of litigation and the compromise or discharge of claims, including
payment of all costs and attorneys’ and paralegals’ fees. All cost, expenses and
losses, if any, so incurred by Beneficiary, including all attorneys’ and
paralegals’ fees, regardless of whether suit is brought, for all administrative,
trial and appellate proceedings, if any, will constitute advances by Beneficiary
as provided in Section 1.14 hereinabove.

 

1.19 Trustor’s Continued Existence. Trustor shall at all times during the term
of the Loan maintain its legal existence and qualification to do or transact
business in the state in which the Property or any of the Collateral is located
and shall maintain its legal existence and good standing in the state in which
Trustor was created.

 

ARTICLE II

EVENTS OF DEFAULT

 

Each of the following shall constitute an event of default (“Event of Default”)
hereunder:

 

2.1 Monetary and Performance Defaults.

 

 

26

--------------------------------------------------------------------------------


 

(A)            Failure to make any payment due under either of the Notes or any
note evidencing a Future Advance, other than the final payment and Prepayment
Premium, or to make any payment due under this Deed of Trust to Beneficiary or
any other party, including without limitation, payment of escrow deposits, real
estate taxes, insurance premiums and ground rents, if any, on or before the
fourth day after such payment is due; or,

 

(B)            Failure to make the final payment or the Prepayment Premium due
under either of the Notes or any note evidencing a Future Advance when such
payment is due whether at maturity, by reason of acceleration, as part of a
prepayment or otherwise (the defaults in (A) and (B) hereinafter “Monetary
Default”); or

 

(C)            Breach or default in the performance of any of the covenants or
agreements of Trustor contained herein or in any Related Agreement (“Performance
Default”), if such Performance Default shall continue for fifteen (15) days or
more after written notice to Trustor from Beneficiary specifying the nature of
the Performance Default; provided, however, that if such Performance Default is
of a nature that it cannot be cured within the 15 day period, then Trustor shall
not be in default if it commences good faith efforts to cure the Performance
Default within the 15 day period, demonstrates continuous diligent efforts to
cure the Performance Default in a manner satisfactory to Beneficiary and, within
a reasonable period, not to exceed 180 days after the date of the original
written notice of the Performance Default, completes the cure of such
Performance Default. Notwithstanding the foregoing, if the breach or default is
one which is defined as an Event of Default elsewhere in this Article II or in
the default definition of any Related Agreement, then Trustor shall not be
entitled to any notice or cure period upon the occurrence of such breach or
default except for such notice and cure periods, if any, as may be expressly
granted in such other defined Event of Default.

 

2.2 Bankruptcy, Insolvency, Dissolution.

 

(A)            Any court of competent jurisdiction shall sign an order (i)
adjudicating Trustor, or any person, partnership or corporation holding an
ownership interest in Trustor or in any partnership comprising Trustor, or any
guarantor (which term when used in this Deed of Trust shall mean guarantor of
payment of the indebtedness) bankrupt or insolvent, (ii) appointing a receiver,
trustee or liquidator of the Property or of a substantial part of the property
of Trustor, or any person, partnership or corporation holding an ownership
interest in Trustor, or in any partnership comprising Trustor, or any guarantor,
or (iii) approving a petition for, or effecting an arrangement in bankruptcy, or
any other judicial modification or alteration of the rights of Beneficiary or of
other creditors of Trustor, or any person, partnership or corporation holding an
ownership interest in Trustor, or in any partnership comprising Trustor or any
guarantor; or

 

 

27

--------------------------------------------------------------------------------


 

(B)            Trustor, any person, partnership or corporation holding an
ownership interest in Trustor or in any partnership comprising Trustor, shall
(i) apply for or consent to the appointment of a receiver, trustee or liquidator
for it or for any of its property, (ii) as debtor, file a voluntary petition in
bankruptcy, or petition or answer seeking reorganization or an arrangement with
creditors or to take advantage of any bankruptcy, reorganization, insolvency,
readjustment of debt, dissolution or liquidation law or statute, or an answer
admitting the material allegations of a petition filed against it and any
proceeding under such law, (iii) admit in writing an inability to pay its debts
as they mature, or (iv) make a general assignment for the benefit of creditors;
or

 

(C)            An involuntary petition in bankruptcy is filed against Trustor,
or any person, partnership or corporation holding an ownership interest in
Trustor or in any partnership comprising Trustor and the same is not vacated or
stayed within 30 days of the filing date.

 

2.3 Misrepresentation. Trustor makes or furnishes a representation, warranty,
statement, certificate, schedule and/or report to Beneficiary in or pursuant to
this Deed of Trust or any of the Related Agreements which is false or misleading
in any material respect as of the date made or furnished.

 

2.4 Default under Subordinate Loans. An occurrence of a default under any loan
subordinate to this Deed of Trust which is not an independent default under this
Deed of Trust which results in the commencement of foreclosure proceedings or
the taking of any other remedial action under such subordinate loan.

 

2.5 Breach of Due on Sale or Encumbrance Provision. Any occurrence of a
prohibited Transfer under Section 1.8 hereof.

 

ARTICLE III
REMEDIES

 

Notwithstanding any provision to the contrary in the Notes, this Deed of Trust,
or any of the Related Agreements, upon the occurrence of an Event of Default,
such Event of Default shall be deemed to exist and be continuing unless and
until (a) applicable law requires Beneficiary to accept a cure by Trustor of
such Event of Default or (b) Beneficiary elects, in its sole and absolute
discretion, to accept a cure by Trustor of such Event of Default. During the
continuation of any Event of Default, Trustee and Beneficiary shall have the
following rights and remedies set forth in Sections 3.1 through 3.8:

 

3.1 Acceleration. Notwithstanding the stated maturity date in the Notes, or any
note evidencing any Future Advance, Beneficiary may without notice or demand,
declare the entire principal amount of the Notes and/or any Future Advances then
outstanding and accrued and unpaid interest thereon, and all other sums or
payments required thereunder including, but not limited to the Prepayment
Premium described in the Notes, to be due and payable immediately.

 

 

28

--------------------------------------------------------------------------------


 

 

3.2 Entry. Irrespective of whether Beneficiary exercises the option provided in
Section 3.1 above, Beneficiary in person or by agent or by court-appointed
receiver may, at its option, without any action on its part being required,
without in any way waiving such Event of Default, with or without the
appointment of a receiver, or an application therefor:

 

(A)            Take possession of the Property and conduct tests of, manage or
hire a manager to manage, lease and operate the Property or any part thereof, on
such terms and for such period of time as Beneficiary may deem proper, with full
power to make, from time to time, all alterations, renovations, repairs or
replacements thereto as may seem proper to Beneficiary;

 

(B)            With or without taking possession of the Property, collect and
receive all Rents and Profits, notify tenants under the Leases or any other
parties in possession of the Property to pay Rents and Profits directly to
Beneficiary, its agent or a court-appointed receiver and apply such Rents and
Profits to the payment of:

 

(1) all costs and expenses incident to taking and retaining possession of the
Property (including the cost of any receivership), management and operation of
the Property, keeping the Property properly insured and all alterations,
renovations, repairs and replacements to the Property;

 

(2) all taxes, charges, claims, assessments, and any other liens which may be
prior in lien or payment to this Deed of Trust or the Notes, and premiums for
insurance, with interest on all such items; and

 

(3) the indebtedness secured hereby together with all costs and attorneys’ fees,
in such order or priority as to any of such items as Beneficiary in its sole
discretion may determine, any statute, law, custom or use to the contrary
notwithstanding;

 

(C)           Exclude Trustor, its agents and servants, wholly from the
Property;

 

(D)           Have joint access with Trustor to the books, papers and accounts
of Trustor relating to the Property, at the expense of Trustor;

 

(E)             Commence, appear in and/or defend any action or proceedings
purporting to affect the interests, rights, powers and/or duties of Beneficiary
hereunder, whether brought by or against Trustor or Beneficiary; and

 

(F)             Pay, purchase, contest or compromise any claim, debt, lien,
charge or encumbrance which in the judgment of Beneficiary may affect or appear
to affect the interest of Beneficiary or the rights, powers and/or duties of
Beneficiary hereunder.

 

 

 

29

--------------------------------------------------------------------------------


 

 

Trustee or Beneficiary, as a matter of right without notice to Trustor or anyone
claiming under it and without regard to the then value of the Property or the
interest of Trustor therein, shall have the right to apply to any court having
jurisdiction to appoint a receiver or receivers to take charge of the Property
or any portion thereof. Any such receiver or receivers shall have all of the
usual and customary powers and duties of receivers in like or similar cases and
all of the powers and duties of Beneficiary in case of entry as provided
hereinabove, including without limitation, the right to collect and receive
Rents and Profits. All such Rents and Profits paid to Trustee or Beneficiary or
collected by such receiver shall be applied as provided for in subparagraph
3.2(B) above. Trustor for itself and any subsequent owner of the Property hereby
waives any and all defenses to the application for such receiver and hereby
irrevocably consents to such appointment without notice of any application
therefor.

 

The receipt by Beneficiary of any Rents and Profits pursuant to this Deed of
Trust after the institution of foreclosure or other proceedings under the Deed
of Trust shall not cure any such Event of Default or affect such proceedings or
any sale pursuant thereto. After deducting the expenses and amounts set forth
above in this Section 3.2, as well as just and reasonable compensation for all
Beneficiary’s employees and other agents (including, without limitation,
reasonable and actual attorneys’ fees and management and rental commissions)
engaged and employed, the moneys remaining, at the option of Beneficiary, may be
applied to the indebtedness secured hereby. Whenever all amounts due on the
Notes and under this Deed of Trust shall have been paid and all Events of
Default have been cured and any such cure has been accepted by Beneficiary,
Beneficiary shall surrender possession to Trustor. The same right of entry,
however, shall exist if any subsequent Event of Default shall occur; provided,
however, neither Trustee nor Beneficiary shall be under any obligation to make
any of the payments or do any of the acts referred to in this Section 3.2.

 

3.3 Judicial Action. Beneficiary may bring an action in any court of competent
jurisdiction to foreclose this instrument or to enforce any of the covenants and
agreements hereof. The Property may be foreclosed in parts or as an entirety.

 

3.4 Power of Sale. Beneficiary may elect to cause the Property or any part
thereof to be sold under the power of sale herein granted in any manner
permitted by applicable law. Should Beneficiary elect to sell the Property, or
any part thereof, which is real property as provided above, Beneficiary or
Trustee shall give such notice of default and election to sell as may then be
required by law. Thereafter, upon the expiration of such time and the giving of
such notice of sale as may then be required by law, and without the necessity of
any demand on Trustor, Trustee, at the time and place specified in the notice of
sale, shall sell the Property or any part thereof at public auction to the
highest bidder for cash in lawful money of the United States payable at time of
sale, or as otherwise provided by applicable law. Trustee may, and upon request
of Beneficiary shall, from time to time, postpone any sale hereunder in the
manner required by law. If the Property consists of several lots, parcels or
items of property, Beneficiary may designate the order in which such lots,
parcels or items shall be offered for sale or sold. Any person, including
Trustor, Trustee or Beneficiary, may purchase at

 

 

 

30

--------------------------------------------------------------------------------


 

 

any sale hereunder, and Beneficiary shall have the right to purchase at any sale
hereunder by crediting upon the bid price the amount of all or any part of the
indebtedness hereby secured plus interest, late charges, prepayment fees, and
reasonable attorneys’ fees and trustees’ fees, as herein provided. Should
Beneficiary desire that more than one sale or other disposition of the Property
be conducted, Beneficiary may, at its option, cause the same to be conducted
simultaneously, or successively, on the same day, or at such different times and
in such order as Beneficiary may deem to be in its best interests, and no such
sale shall terminate or otherwise affect the lien of this Deed of Trust on any
part of the Property not sold until all indebtedness secured hereby has been
fully paid. In the event of default of any purchaser, Trustee shall have the
right to resell the Property as set forth above. Upon any sale hereunder,
Trustee shall execute and deliver to the purchaser or purchasers a deed or deeds
conveying the property so sold, but without any covenant or warranty whatever,
express or implied, whereupon such purchaser or purchasers shall be let into
immediate possession; and the recitals of facts in any such deed or deeds such
as default, the giving of notice of default and notice of sale, and other facts
affecting the regularity or validity of such sale or disposition, shall be
conclusive proof of the truth of such facts and any such deed or deeds shall be
conclusive against all persons as to such facts recited therein.

 

3.5 Rescission of Notice of Default. Beneficiary, from time to time before
Trustee’s sale, public sale or deed in lieu of foreclosure, may rescind any such
notice of breach or default and of election to cause the Property to be sold by
executing and delivering to Trustee a written notice of such rescission, which
notice, when recorded, shall also constitute a cancellation of any prior
declaration of default and demand for sale or such documents as may be required
by the laws of the state in which the Property is located to effect such
rescission. The exercise by Beneficiary of such right of rescission shall not
constitute a waiver of any breach or Event of Default then existing or
subsequently occurring, or impair the right of Beneficiary to execute and
deliver to Trustee, as above provided, other declarations of default and demand
for sale, and notices of breach or default, and of election to cause the
Property to be sold to satisfy the obligations hereof, nor otherwise affect any
provision, agreement, covenant or condition of the Notes and/or of this Deed of
Trust or any of the rights, obligations or remedies of the parties hereunder.

 

3.6 Beneficiary’s Remedies Respecting Collateral. Beneficiary may realize upon
the Collateral, enforce and exercise all of Trustor’s rights, powers, privileges
and remedies in respect of the Collateral, dispose of or otherwise deal with the
Collateral in such order as Beneficiary may in its discretion determine, and
exercise any and all other rights, powers, privileges and remedies afforded to a
secured party under the laws of the state in which the Property is located as
well as all other rights and remedies available at law or in equity.

 

 

31

--------------------------------------------------------------------------------


 

 

 

3.7 Proceeds of Sales. The proceeds of any sale made under or by virtue of this
Article III, together with all other sums which then may be held by Trustee or
Beneficiary under this Deed of Trust, whether under the provisions of this
Article III or otherwise, shall be applied as follows:

 

(A)            To the payment of the costs, fees and expenses of sale and of any
judicial proceedings wherein the same may be made, including the cost of
evidence of title in connection with the sale, compensation to Trustee and
Beneficiary, and to the payment of all expenses, liabilities and advances made
or incurred by Trustee under this Deed of Trust, together with interest on all
advances made by Trustee at the interest rate applicable under the Notes, but
limited to any maximum rate permitted by law to be charged by Trustee;

 

(B)            To the payment of any and all sums expended by Beneficiary under
the terms hereof, not then repaid, with accrued interest at the Default Rate set
forth in the Notes, and all other sums (except advances of principal and
interest thereon) required to be paid by Trustor pursuant to any provisions of
this Deed of Trust, or the Notes, or any note evidencing any Future Advance, or
any of the Related Agreements, including, without limitation, all expenses,
liabilities and advances made or incurred by Beneficiary under this Deed of
Trust or in connection with the enforcement thereof, together with interest
thereon as herein provided; and

 

(C)            To the payment of the entire amount then due, owing or unpaid for
principal and interest upon the Notes, any notes evidencing any Future Advance,
and any other obligation secured hereby, with interest on the unpaid principal
at the rate set forth therein from the date of advancement thereof until the
same is paid in full; and then

 

(D)          The remainder, if any, to the person or persons, including Trustor,
legally entitled thereto.

 

3.8 Condemnation and Insurance Proceeds. All Proceeds and any interest earned
thereon shall be paid over either by the condemning authority, insurance company
or escrow agent to Beneficiary and shall be applied first toward reimbursement
of the costs and expenses of Beneficiary (including reasonable attorneys’ fees),
if any, in connection with the recovery of such Proceeds, and then shall be
applied in the sole and absolute discretion of Beneficiary and without regard to
the adequacy of its security under this Deed of Trust:

 

(A)         to the payment or prepayment of all or any portion of the Notes
including the Prepayment Premium described in the Notes;

 

(B)          to the reimbursement of expenses incurred by Beneficiary in
connection with the restoration of the Property; or

 

 

32

--------------------------------------------------------------------------------


 

 

(C)            to the performance of any of the covenants contained in this Deed
of Trust as Beneficiary may determine. Any prepayment of the Notes or portion
thereof pursuant to Beneficiary’s election under this section shall be subject
to the Prepayment Premium described in the Notes.

 

3.9 Waiver of Marshaling, Rights of Redemption, Homestead and Valuation.

 

(A)            Trustor, for itself and for all persons hereafter claiming
through or under it or who may at any time hereafter become holders of liens
junior to the lien of this Deed of Trust, hereby expressly waives and releases
all rights to direct the order in which any of the Property shall be sold in the
event of any sale or sales pursuant hereto and to have any of the Property
and/or any other property now or hereafter constituting security for any of the
indebtedness secured hereby marshalled upon any foreclosure of this Deed of
Trust or of any other security for any of said indebtedness.

 

(B)            To the fullest extent permitted by law, Trustor, for itself and
all who may at any time claim through or under it, hereby expressly waives,
releases and renounces all rights of redemption from any foreclosure sale, all
rights of homestead, exception, monitoring reinstatements, forbearance,
appraisement, valuation, stay and all rights under any other laws which may be
enacted extending the time for or otherwise affecting enforcement or collection
of the Notes, the debt evidenced thereby, or this Deed of Trust.

 

3.10 Remedies Cumulative. No remedy herein conferred upon or reserved to Trustee
or Beneficiary is intended to be exclusive of any other remedy herein or by law
provided, but each shall be cumulative and shall be in addition to every other
remedy given hereunder or now or hereafter existing at law or in equity or by
statute. No delay or omission of Trustee or Beneficiary to exercise any right or
power accruing upon any Event of Default shall impair any right or power or
shall be construed to be a waiver of any Event of Default or any acquiescence
therein. Every power and remedy given by this Deed of Trust to Trustee or
Beneficiary may be exercised separately, successively or concurrently from time
to time as often as may be deemed expedient by Trustee or Beneficiary. If there
exists additional security for the performance of the obligations secured
hereby, Beneficiary, at its sole option, and without limiting or affecting any
of its rights or remedies hereunder, may exercise any of the rights and remedies
to which it may be entitled hereunder either concurrently with whatever rights
and remedies it may have in connection with such other security or in such order
as it may determine. Any application of any amounts or any portion thereof held
by Beneficiary at any time as additional security or otherwise, to any
indebtedness secured hereby shall not extend or postpone the due dates of any
payments due from Trustor to Beneficiary hereunder or under the Notes, any
Future Advance, or under any of the Related Agreements, or change the amounts of
any such payments or otherwise be construed to cure or waive any default or
notice of default hereunder or invalidate any act done pursuant to any such
default or notice.

 

 

33

--------------------------------------------------------------------------------

 


3.11 Nonrecourse. Beneficiary acknowledges and agrees that the liability of
Trustor under the Notes, this Deed of Trust and the Related Agreements is
limited as provided in the Notes, the provisions of which are hereby
incorporated by this reference.

 

ARTICLE IV

MISCELLANEOUS

 

4.1 Severability. In the event any one or more of the provisions contained in
this Deed of Trust shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Deed of Trust, but this Deed of
Trust shall be construed as if such invalid, illegal or unenforceable provision
had never been contained herein, but only to the extent that it is invalid,
illegal or unenforceable.

 

4.2 Certain Charges and Brokerage Fees.

 

(A)            Trustor agrees to pay Beneficiary a commercially reasonable
charge for each written statement requested of Beneficiary as to the obligations
secured hereby, furnished at Trustor’s request. Trustor further agrees to pay
the charges of Beneficiary for any other service rendered Trustor, or on its
behalf, connected with this Deed of Trust or the indebtedness secured hereby,
including, without limitation, the delivery to an escrow holder of a request for
full or partial release or reconveyance of this Deed of Trust, transmittal to an
escrow holder of moneys secured hereby, changing its records pertaining to this
Deed of Trust and indebtedness secured hereby to show a new owner of the
Property, and replacing an existing policy of insurance held hereunder with
another such policy.

 

(B)            Trustor agrees to indemnify and hold Beneficiary harmless from
any responsibility and/or liability for the payment of any commission charge or
brokerage fees to anyone which may be payable in connection with the funding of
the loan evidenced by the Notes and this Deed of Trust or refinancing of any
prior indebtedness, if applicable, based upon any action taken by Trustor. It is
understood that any such commission charge or brokerage fees shall be paid
directly by Trustor to the entitled parties.

 

4.3 Notices.

 

(A)            All notices expressly provided hereunder to be given by
Beneficiary to Trustor and all notices, demands and other communications of any
kind or nature whatever which Trustor may be required or may desire to give to
or serve on Beneficiary shall be in writing and shall be (i) hand-delivered,
effective upon receipt, (ii) sent by United States Express Mail or by private
overnight courier, effective upon receipt, or (iii) served by certified mail, to
the appropriate address set forth below, or at such other place as Trustor,
Beneficiary or Trustee, as the case may be, may from time to time designate in
writing by ten (10) days prior written notice thereof. Any such notice or demand
served by certified mail, return receipt requested, shall be deposited

 

34

--------------------------------------------------------------------------------


 

in the United States mail, with postage thereon fully prepaid and addressed to
the party so to be served at its address above stated or at such other address
of which said party shall have theretofore notified in writing, as provided
above, the party giving such notice. Service of any such notice or demand so
made shall be deemed effective on the day of actual delivery as shown by the
addressee’s return receipt or the expiration of three (3) business days after
the date of mailing, whichever is the earlier in time. Any notice required to be
given by Beneficiary shall be equally effective if given by Beneficiary’s agent,
if any.

 

(B)            Trustor hereby requests that any notice, demand, request or other
communication (including any notice of an Event of Default and notice of sale as
may be required by law) desired to be given or required pursuant to the terms
hereof be addressed to Trustor as follows:

 

AmeriVest Camelback Inc.

1780 South Bellaire Street
Suite 100

Denver, Colorado 80222

 

With a copy to:

 

Stephen R. Voelker, Esq.

Jenkens & Gilchrist

1445 Ross Avenue

Suite 3200

Dallas, Texas 75202

 

All notices and other communications to Beneficiary shall be addressed as
follows:

 

Allstate Investments, LLC

Allstate Plaza South, Suite G5C

3075 Sanders Road

Northbrook, Illinois 60062

Attention:  Commercial Mortgage Loan Servicing Manager

 

With a copy to:

 

Allstate Investments, LLC

Investment Law Division

Allstate Plaza South, Suite G5A

3075 Sanders Road

Northbrook, Illinois 60062

 

35

--------------------------------------------------------------------------------


 

All notices to Trustee shall be addressed as follows:

 

Chicago Title Insurance Company

2415 East Camelback Road

Suite 300

Phoenix, Arizona 85012

 

By acceptance of this Deed of Trust, Beneficiary collectively represent and
warrant to Trustor that they have appointed Allstate Investments, LLC as their
agent, investment advisor and manager of their investment assets.
Notwithstanding any contrary term or provision in this Deed of Trust or in any
Related Agreement, and until Trustor receives written notice signed by Allstate
Investments, LLC, (i) Trustor will communicate only to Allstate Investments, LLC
with respect to any and all notices, consents, approvals, requests,
modifications and agreements required or otherwise relating to this Deed of
Trust or the Loan (collectively “Approvals and Requests”) and Allstate
Investments, LLC shall communicate and act on behalf of Beneficiary with respect
to all Approvals and Requests, and (ii) Trustor shall be entitled to rely on any
communications from or actions by Allstate Investments, LLC with respect to
Beneficiary and all Approvals and Requests made to Allstate Investments, LLC by
Trustor or made by Allstate Investments, LLC to Trustor shall be deemed to be
made to or by Beneficiary, as the case may be, and binding upon Beneficiary. In
the event Allstate Investments, LLC ceases to be the agent, investment advisor
and investment manager for one or more of the companies comprising Beneficiary,
Beneficiary collectively agree that they shall appoint another agent or shall
designate one of the companies comprising Beneficiary to communicate and act on
behalf of Beneficiary. Additionally, Beneficiary collectively represent and
warrant that: (i) there will always be one loan servicer in connection with the
Loan; (ii) Trustor shall be consistently directed to make all payments due under
the Notes to a single loan servicer; and (iii) Trustor shall have no
responsibility for allocating any such payments among the holders of the Notes.
The Notes shall be pari passu and the interests of each company comprising the
Beneficiary or the Lender under this Deed of Trust and the Related Agreements
and in and to all Loan Collateral shall be co-equal without any preference or
priority over the interests of any other company comprising Beneficiary.

 

4.4 Trustor Not Released; Certain Trustee Acts.

 

(A)            Extension of the time for payment or modification of the terms of
payment of any sums secured by this Deed of Trust granted by Beneficiary to any
successor in interest of Trustor shall not operate to release, in any manner,
the liability of Trustor. Beneficiary shall not be required to: commence
proceedings against such successor or refuse to extend time for payment or
otherwise modify the terms of payment of the sums secured by this Deed of Trust,
by reason of any demand made by Trustor. Without affecting the liability of any
person, including Trustor, but subject to the terms and provisions of Section
3.11, for the payment of any indebtedness secured hereby, or the legal operation
and effect of this Deed of Trust on the remainder of the Property for the full
amount of any such indebtedness and liability unpaid, Beneficiary

 

36

--------------------------------------------------------------------------------


 

and Trustee are respectively empowered as follows: Beneficiary may from time to
time and without notice (i) release any person liable for the payment of any of
the indebtedness; (ii) extend the time or otherwise alter the terms of payment
of any of the indebtedness; (iii) accept additional real or personal property of
any kind as security therefor, whether evidenced by deeds of trust, mortgages,
security agreements or any other instruments of security; or (iv) alter,
substitute or release any property securing the indebtedness.

 

(B)            Beneficiary may, at any time, and from time to time, (i) consent
to the making of any map or plan of the Property or any part thereof; (ii) join
in granting any easement or creating any restriction thereon; (iii) join in any
subordination or other agreement affecting this Deed of Trust or the legal
operation and effect or charge hereof; or (iv) release or reconvey, without any
warranty, all or part of the Property from the lien of this Deed of Trust.

 

4.5 Inspection. Upon reasonable prior notice and subject to the rights of
tenants under the Leases, Beneficiary may at any reasonable time make or cause
to be made entry upon and make inspections, reappraisals, surveys, construction
and environmental testing of the Property or any part thereof in person or by
agent, and if Beneficiary has a reasonable basis to believe that Trustor is in
breach of any covenant of this Deed of Trust in regard to the Property, the cost
of any such inspection shall be borne by Trustor.

 

4.6 Release or Reconveyance or Cancellation. Upon the payment in full of all
sums secured by this Deed of Trust, Beneficiary shall cancel this Deed of Trust
or request Trustee to release this Deed of Trust or reconvey the Property and
shall surrender this Deed of Trust and all notes evidencing indebtedness secured
by this Deed of Trust to Trustee. Upon payment of its fees and any other sums
owing to it under this Deed of Trust, Trustee shall release this Deed of Trust
or reconvey the Property without warranty to the person or persons legally
entitled thereto. The duly recorded release or reconveyance of the Property
shall constitute a reassignment of the Leases by Beneficiary to Trustor. Such
person or persons shall pay all fees of Trustee and costs of recordation, if
any. The recitals in such release or reconveyance of any matters or facts shall
be conclusive proof of the truthfulness thereof.

 

4.7  Statute of Limitations. Trustor hereby expressly waives and releases to the
fullest extent permitted by law, the pleading of any statute of limitations as a
defense to any and all obligations secured by this Deed of Trust.

 

4.8 Interpretation. Wherever used in this Deed of Trust, unless the context
otherwise indicates a contrary intent, or unless otherwise specifically provided
herein, the word “Trustor” shall mean and include both Trustor and any
subsequent owner or owners of the Property, and the word “Beneficiary” shall
mean and include not only the original Beneficiary hereunder but also any future
owner and holder, including pledgees, of the Notes or other obligations secured
hereby. In this Deed of Trust, the Notes and the Related Agreements, whenever
the context so requires, the masculine gender

 

37

--------------------------------------------------------------------------------


 

includes the feminine and/or neuter, and the neuter includes the feminine and/or
masculine, and the singular number includes the plural. In this Deed of Trust,
the Notes and the Related Agreements, the use of the word “including” shall not
be deemed to limit the generality of the term or clause to which it has
reference, whether or not non-limiting language (such as “without limitation,”
or “but not limited to,” or words of similar import) is used with reference
thereto.

 

4.9 Captions. The captions and headings of the Articles and sections of this
Deed of Trust, the Notes and the Related Agreements, are for convenience only
and are not to be used to interpret, define or limit the provisions hereof.

 

4.10 Consent. The granting or withholding of consent by Beneficiary to any
transaction as required by the terms hereof shall not be deemed a waiver of the
right to require consent to future or successive transactions. Trustor covenants
and agrees to reimburse Beneficiary promptly on demand for all legal and other
expenses incurred by Beneficiary or its servicing agent in connection with all
requests by Trustor for consent or approval under this Deed of Trust.

 

4.11 Delegation to Subagents. Wherever a power of attorney is conferred upon
Beneficiary hereunder, it is understood and agreed that such power is conferred
with full power of substitution, and Beneficiary may elect in its sole
discretion to exercise such power itself or to delegate such power, or any part
thereof, to one or more subagents.

 

4.12 Successors and Assigns. All of the grants, obligations, covenants,
agreements, terms, provisions and conditions herein shall run with the land and
shall apply to, bind and inure to the benefit of, the heirs, administrators,
executors, legal representatives, successors and assigns of Trustor (but this
shall not permit any assignment prohibited hereby) and the successors in trust
of Trustee and the endorsees, transferees, successors and assigns of
Beneficiary. In the event Trustor is composed of more than one party, the
obligations, covenants, agreements, and warranties contained herein and in the
Related Agreements as well as the obligations arising therefrom are and shall be
joint and several as to each such party.

 

4.13 Governing Law. THIS DEED OF TRUST AND THE RELATED AGREEMENTS ARE INTENDED
TO BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE IN WHICH THE
PROPERTY IS LOCATED. TRUSTOR HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY.

 

4.14 Substitution of Trustee. Beneficiary may remove Trustee at any time or from
time to time and appoint a successor trustee, and upon such appointment, all
powers, rights, duties and authority of Trustee, as aforesaid, shall thereupon
become vested in such successor. Such substitute trustee shall be appointed by
written instrument duly recorded in the county or counties where the real
property covered hereby is located, which appointment may be executed by any
authorized agent of Beneficiary or in any other manner permitted by applicable
law.

 

38

--------------------------------------------------------------------------------


 

4.15 Changes in Taxation. If, after the date of this Deed of Trust, any law is
passed by the state in which the Property is located or by any other governing
entity, imposing upon Beneficiary any tax against the Property, or changing in
any way the laws for the taxation of mortgages or deeds of trust or debts
secured by mortgages or deeds of trust so that an additional or substitute tax
is imposed on Beneficiary or the holders of the Notes, Trustor shall reimburse
Beneficiary for the amount of such taxes immediately upon receipt of written
notice from Beneficiary. Provided, however, that such requirement of payment
shall be ineffective if Trustor is permitted by law to pay the whole of such tax
in addition to all other payments required hereunder, without any penalty or
charge thereby accruing to Beneficiary and if Trustor in fact pays such tax
prior to the date upon which payment is required by such notice.

 

4.16 Maximum Interest Rate. Trustor agrees to pay an effective rate of interest
which is the stated rate provided for in the Notes, plus any additional rate of
interest resulting from any charges of interest or in the nature of interest
paid or to be paid in connection with the loans evidenced by the Notes,
including without limitation, any amounts paid pursuant to the provisions of the
Notes, this Deed of Trust and that certain Commitment Letter dated July 30,
2004, by and between Beneficiary and Trustor. No provision of this Deed of Trust
or of the Notes or of any note evidencing a Future Advance shall require the
payment or permit the collection of interest in excess of the maximum
non-usurious rate permitted by applicable law. In the event such interest does
exceed the maximum legal rate, it shall be canceled automatically to the extent
that such interest exceeds the maximum legal rate and if theretofore paid,
credited on the principal amount of the Notes or, if the Notes have been
prepaid, then such excess shall be rebated to Trustor and Trustor hereby agrees
to accept such rebate.

 

4.17 Time of Essence. Time is of the essence of the obligations of Trustor in
this Deed of Trust and each and every term, covenant and condition made herein
by or applicable to Trustor.

 

4.18 Reproduction of Documents. This Deed of Trust and all documents relating
thereto, specifically excluding the Notes but including, without limitation,
consents, waivers and modifications which may hereafter be executed, financial
and operating statements, certificates and other information previously or
hereafter furnished to Beneficiary, may be reproduced by Beneficiary by any
photographic, photostatic, microfilm, micro-card, miniature photographic or
other similar process and Beneficiary may destroy any original document
(“Master”) so reproduced. Trustor agrees and stipulates that any such
reproduction is an original and shall be admissible in evidence as the Master in
any judicial or administrative proceeding (whether or not the Master is in
existence and whether or not such reproduction was made or preserved by
Beneficiary in the regular course of business) and any enlargement, facsimile or
further reproduction of such a reproduction shall be no less admissible.

 

39

--------------------------------------------------------------------------------


 

4.19 No Oral Modifications. This Deed of Trust may not be amended or modified
orally, but only by an agreement in writing signed by the party against whom
enforcement of any amendment or modification is sought.

 

4.20 Trustee Provisions. Trustee accepts this Trust when this Deed of Trust,
duly executed and acknowledged is made a public record as provided by law. The
Trust created hereby is irrevocable by Trustor. Trustee, upon presentation to it
of an affidavit signed by or on behalf of Beneficiary, setting forth any facts
showing a default by Trustor under any of the terms or conditions of this Deed
of Trust, is authorized to accept as true and conclusive all facts and
statements in such affidavit and to act hereunder in complete reliance thereon.
Trustee shall be under no obligation to notify any party hereof of any action or
proceeding of any kind in which Trustor, Beneficiary and/or Trustee shall be a
party, unless brought by Trustee, or of any pending sale under any other deed of
trust. The necessity of Trustee’s making oath, filing inventory or giving bond
as security for the execution of this Deed of Trust, as may now be or hereafter
required by the laws of the state in which the Property is located, is hereby
expressly waived.

 

IN WITNESS WHEREOF, the undersigned has executed this Deed of Trust as of the
day and year first hereinabove written.

 

 

AMERIVEST CAMELBACK INC., an

 

Arizona corporation

 

 

 

By

/s/ John B. Groonman

 

 

John B. Groonman

 

 

Its

Vice President

 

40

--------------------------------------------------------------------------------


 

STATE OF COLORADO

)

 

) ss.

County of Denver

)

 

                The foregoing instrument was acknowledged before me this 20th
day of August, 2004, by John B. Groonman, the Vice President of AMERIVEST
CAMELBACK INC., an Arizona corporation, on behalf of the corporation.

 

                Witness my hand and official seal.

 

[SEAL]

/s/ Loretta J. Zerbe

 

Notary Public

 

 

My Commission Expires:

 

 

 

3/17/2005

 

 

 

41

--------------------------------------------------------------------------------

 


 

EXHIBIT “A”
(Property Description)

 

The land referred to in this document is situated in the State of Arizona,
County of Maricopa, and described as follows:

 

PARCEL NO. 1:

 

Parcel 40, ARIZONA BILTMORE ESTATES, a subdivision recorded in Book 183 of Maps,
page 35, records of Maricopa County, Arizona

 

PARCEL NO. 2:

 

Lot 2, CAMELBACK LAKES CORPORATE CENTER - PARCEL 38, a subdivision recorded in
Book 449 of Maps, page 14, records of Maricopa County, Arizona

 

PARCEL NO. 3:

 

Non-exclusive easement for vehicular and pedestrian ingress and egress and
parking for the benefit of Parcel 2, as set forth in EASEMENT AGREEMENT recorded
in Docket 13151, page 1055.

 

PARCEL NO. 4:

 

Non-exclusive easement for ingress and egress for reasonable vehicular and
pedestrian traffic and parking for the benefit of Parcel 1 and 2, as set forth
in GRANT OF EASEMENT recorded in Docket 14716, page 929.

 

PARCEL NO. 5:

 

Non-exclusive easement for ingress and egress for vehicular traffic and for
surface water drainage and for existing stop sign as set forth in RESTATED
DECLARATION OF EASEMENTS AND MAINTENANCE, recorded in Recording No. 97-639191.

 

PARCEL NO. 6:

 

All easements, rights and benefits set forth in Parking Easement and Agreement
recorded May 18, 1998 in Recording No. 98-0412811.

 

PARCEL NO. 7:

 

All easements, rights and benefits set forth in Declaration of Covenants,
Conditions and Restrictions recorded in Docket 12246, page 1155.

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT “B”
(Fixture Filing)

 

 

Pursuant to the security agreement contained in this Deed of Trust (“Security
Agreement”) and the appropriate Uniform Commercial Code (“UCC”) sections in the
State in which the Fixtures are located, as amended and recodified from time to
time, this Deed of Trust shall constitute a Fixture Filing.

 

1.               Description of Fixtures “Fixtures” shall include all articles
of personal property now or hereafter attached to, placed upon for an indefinite
term or used in connection with said real property, appurtenances and
improvements together with all goods and other property which are or at any time
become so related to the Property that an interest in them arises under real
estate law.

 

2.               Description of Collateral The Collateral, as defined in the
Security Agreement, includes, without limitation, the following items and types
of Collateral as well as certain other items and types of Collateral:

 

All equipment, fixtures, goods, inventory and all present and future accessions
and products thereof and thereto as defined in the UCC, now or at any time
acquired, used, or to be used for or in connection with the construction, use or
enjoyment of the Property by Trustor, whether in the possession of Trustor,
warehousemen, bailees or any other person and whether located at the Property or
elsewhere, including without limitation:

 

(A)            all building, maintenance or service equipment; building,
maintenance or raw materials or supplies; component parts or work in process;
appliances; furnishings; machinery; and tools; and

 

(B)            all goods and property covered by any warehouse receipts, bills
of lading and other documents evidencing any goods or other tangible personal
property of any kind (including any Collateral) in which Trustor now or at any
time hereafter has any interest in connection with any or all of the Property or
Collateral; and

 

(C)          any and all products of any accessions to any such Collateral which
may exist at any time.

 

Part of the above described goods are or are to become Fixtures on the Property.
As used in this Exhibit to qualify the scope of Beneficiary’s security interest
in any of the Collateral, the phrase “in connection with any or all of the
Property or Collateral” shall be used in its broadest and most comprehensive
sense and shall include without limitation property used or acquired (or to be
used or acquired) in connection with the improvement, development, construction,
repair or remodeling of any or all of the Property, property arising from or in
connection with the operation, use, maintenance, occupancy, sale, lease or
disposition of any or all of the Property or Collateral, property

 

 

--------------------------------------------------------------------------------


 

used or acquired (or to be used or acquired) in connection with Trustor’s
performance of any of its obligations to Beneficiary, and property acquired with
any loan proceeds. If any property is used (or to be used) for multiple or
different purposes, and one such purpose relates to any aspect of the Property
or collateral, such property shall constitute Collateral hereunder, unless
Beneficiary shall release such property from this Fixture Filing and
Beneficiary’s security interest in a duly executed written instrument.

 

3.             Relation of Fixture filing to Deed of Trust: Some or all of the
Collateral described in Section 2 above may be or become Fixtures in which
Beneficiary has a security interest under the Security Agreement. However,
nothing herein shall be deemed to create any lien or interest in favor of
Trustee under this Deed of Trust in any such Collateral which is not a fixture,
and the purpose of this Exhibit B is to create a fixture filing under the
appropriate Uniform Commercial Code sections in the State in which the Fixtures
are located, as amended or recodified from time to time. The rights, remedies
and interests of Beneficiary under this Deed of Trust are independent and
cumulative, and there shall be no merger of any lien hereunder with any security
interest created by the Security Agreement. Beneficiary may elect to exercise or
enforce any of its rights, remedies, or interests under this Deed of Trust as
Beneficiary may from time to time deem appropriate.

 

4.             Name and Address of Beneficiary:

 

Allstate Life Insurance Company
Allstate Life Insurance Company of New York
 c/o Allstate Investments, LLC
Allstate Plaza South, Suite G5C
3075 Sanders Road
Northbrook, Illinois 60062
Attention: Commercial Mortgage Loan Servicing Manager

 

5.             Other Fixture Financing and Removal of Fixtures

 

(A)          Beneficiary has not consented to any other security interest of any
other person in any Fixtures and has not disclaimed any interest in any
Fixtures; and

 

(B)            Beneficiary has not agreed or consented to the removal of any
Fixtures from the Property, and any such consent by Trustor shall not be binding
on Beneficiary. Beneficiary reserves the right to prohibit the removal of any
Fixtures by any person with the legal right to remove any Fixtures from the
Property unless and until such person makes arrangements with (and satisfactory
to) Beneficiary for the payment to Beneficiary of all costs of repairing any
physical injury to the Property which may be caused by the removal of such
Fixtures. Any such payment shall be made directly to Beneficiary at its request,
and Beneficiary may hold such payment as additional collateral under this Deed
of Trust. Failure by Trustor to cause the delivery to Beneficiary of any such
payment shall constitute both: (i) waste under (and breach of)

 

 

ii

 

--------------------------------------------------------------------------------


 

 

this Deed of Trust; and (ii) conversion of Collateral under (and a breach of)
the Security Agreement.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

iii

--------------------------------------------------------------------------------

 